Exhibit 10.1

 

EXECUTION VERSION

 

 

SENIOR SECURED
REVOLVING CREDIT AGREEMENT

dated as of

 

March 15, 2019

 

among

 

OWL ROCK TECHNOLOGY FINANCE CORP.

as Borrower

 

The LENDERS Party Hereto

 

and

 

SUNTRUST BANK
as Administrative Agent

 

$240,000,000



--------------------------------------------------------------------------------

 

SUNTRUST ROBINSON HUMPHREY, INC.

ING CAPITAL LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I                                DEFINITIONS

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

37

SECTION 1.03.

Terms Generally

37

SECTION 1.04.

Accounting Terms; GAAP

37

SECTION 1.05.

Currencies; Currency Equivalents

38

 

 

 

ARTICLE II                           THE CREDITS

39

 

 

SECTION 2.01.

The Commitments

39

SECTION 2.02.

Loans and Borrowings

40

SECTION 2.03.

Requests for Syndicated Borrowings

41

SECTION 2.04.

Swingline Loans

42

SECTION 2.05.

Letters of Credit

44

SECTION 2.06.

Funding of Borrowings

49

SECTION 2.07.

Interest Elections

50

SECTION 2.08.

Termination, Reduction or Increase of the Commitments

51

SECTION 2.09.

Repayment of Loans; Evidence of Debt

54

SECTION 2.10.

Prepayment of Loans

55

SECTION 2.11.

Fees

59

SECTION 2.12.

Interest

60

SECTION 2.13.

Inability to Determine Interest Rates

61

SECTION 2.14.

Increased Costs

62

SECTION 2.15.

Break Funding Payments

64

SECTION 2.16.

Taxes

64

SECTION 2.17.

Payments Generally; Pro Rata Treatment: Sharing of Set-offs

68

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

71

SECTION 2.19.

Defaulting Lenders

71

 

 

 

ARTICLE III                      REPRESENTATIONS AND WARRANTIES

75

 

 

SECTION 3.01.

Organization; Powers

75

SECTION 3.02.

Authorization; Enforceability

75

SECTION 3.03.

Governmental Approvals; No Conflicts

76

SECTION 3.04.

Financial Condition; No Material Adverse Change

76

SECTION 3.05.

Litigation

76

SECTION 3.06.

Compliance with Laws and Agreements

77

SECTION 3.07.

Taxes

77

SECTION 3.08.

ERISA

77

SECTION 3.09.

Disclosure

77

SECTION 3.10.

Investment Company Act; Margin Regulations

78

SECTION 3.11.

Material Agreements and Liens

78

SECTION 3.12.

Subsidiaries and Investments

78

SECTION 3.13.

Properties

79

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

SECTION 3.14.

Affiliate Agreements

79

SECTION 3.15.

Sanctions

79

SECTION 3.16.

Patriot Act

80

SECTION 3.17.

Collateral Documents

80

SECTION 3.18.

EEA Financial Institutions

80

 

 

 

ARTICLE IV                       CONDITIONS

80

 

 

SECTION 4.01.

Effective Date

80

SECTION 4.02.

Each Credit Event

82

 

 

 

ARTICLE V                            AFFIRMATIVE COVENANTS

83

 

 

SECTION 5.01.

Financial Statements and Other Information

83

SECTION 5.02.

Notices of Material Events

85

SECTION 5.03.

Existence: Conduct of Business

85

SECTION 5.04.

Payment of Obligations

85

SECTION 5.05.

Maintenance of Properties; Insurance

86

SECTION 5.06.

Books and Records; Inspection and Audit Rights

86

SECTION 5.07.

Compliance with Laws

86

SECTION 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances

87

SECTION 5.09.

Use of Proceeds

88

SECTION 5.10.

Status of RIC and BDC

88

SECTION 5.11.

Investment Policies

88

SECTION 5.12.

Portfolio Valuation and Diversification Etc.

88

SECTION 5.13.

Calculation of Borrowing Base

92

 

 

 

ARTICLE VI                       NEGATIVE COVENANTS

97

 

 

SECTION 6.01.

Indebtedness

97

SECTION 6.02.

Liens

99

SECTION 6.03.

Fundamental Changes

100

SECTION 6.04.

Investments

102

SECTION 6.05.

Restricted Payments

103

SECTION 6.06.

Certain Restrictions on Subsidiaries

104

SECTION 6.07.

Certain Financial Covenants

104

SECTION 6.08.

Transactions with Affiliates

105

SECTION 6.09.

Lines of Business

105

SECTION 6.10.

No Further Negative Pledge

106

SECTION 6.11.

Modifications of Longer-Term Indebtedness Documents

106

SECTION 6.12.

Payments of Longer-Term Indebtedness

107

SECTION 6.13.

Accounting Changes

107

SECTION 6.14.

SBIC Guarantee

107

 

 

 

ARTICLE VII                  EVENTS OF DEFAULT

108

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

ARTICLE VIII             THE ADMINISTRATIVE AGENT

112

 

 

SECTION 8.01.

Appointment of the Administrative Agent

112

SECTION 8.02.

Capacity as Lender

112

SECTION 8.03.

Limitation of Duties; Exculpation

112

SECTION 8.04.

Reliance

113

SECTION 8.05.

Sub-Agents

113

SECTION 8.06.

Resignation; Successor Administrative Agent

113

SECTION 8.07.

Reliance by Lenders

114

SECTION 8.08.

Modifications to Loan Documents

115

 

 

 

ARTICLE IX                       MISCELLANEOUS

115

 

 

SECTION 9.01.

Notices; Electronic Communications

115

SECTION 9.02.

Waivers; Amendments

118

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

121

SECTION 9.04.

Successors and Assigns

123

SECTION 9.05.

Survival

128

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

129

SECTION 9.07.

Severability

129

SECTION 9.08.

Right of Setoff

129

SECTION 9.09.

Governing Law; Jurisdiction; Etc.

130

SECTION 9.10.

WAIVER OF JURY TRIAL

131

SECTION 9.11.

Judgment Currency

131

SECTION 9.12.

Headings

132

SECTION 9.13.

Treatment of Certain Information; No Fiduciary Duty; Confidentiality

132

SECTION 9.14.

USA PATRIOT Act

133

SECTION 9.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

134

SECTION 9.16.

Certain ERISA Matters

134

 

iii

--------------------------------------------------------------------------------



 

SCHEDULE 1.01(a)

-

Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)

-

Commitments

SCHEDULE 1.01(c)

-

Industry Classification Group List

SCHEDULE 2.05

 

Issuing Bank LC Exposure

SCHEDULE 3.11

-

Material Agreements and Liens

SCHEDULE 3.12(a)

-

Subsidiaries

SCHEDULE 3.12(b)

-

Investments

SCHEDULE 6.08

-

Transactions with Affiliates

 

 

 

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Borrowing Base Certificate

EXHIBIT C

-

Form of Borrowing Request

 

--------------------------------------------------------------------------------



 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March 15, 2019 (this
“Agreement”), among OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland corporation
(the “Borrower”), the LENDERS party hereto, and SUNTRUST BANK, as Administrative
Agent.

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors (provided that Cash Collateral for outstanding Letters of Credit shall
not be treated as a portion of the Portfolio Investments).

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (provided that Cash
Collateral for outstanding Letters of Credit shall not be treated as a portion
of the Portfolio Investments).

 

“Adjusted LIBO Rate” means (a) for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate for
such Interest Period and (b) for the Interest Period for any Eurocurrency
Borrowing denominated in a Non-LIBO Quoted Currency an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.

 

“Administrative Agent” means SunTrust, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Agent Appraisal Testing Period” has the meaning assigned to such
term in Section 5.12(b)(ii)(E)(y).

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

--------------------------------------------------------------------------------



 

“Affected Currency” has the meaning assigned to such term in Section 2.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include each Subsidiary of the Borrower.

 

“Affiliate Agreements” means collectively, (a) the Administration Agreement
between Owl Rock Technology Finance Corp. and Owl Rock Technology Advisors LLC
dated August 10, 2018, (b) the Investment Advisory Agreement between Owl Rock
Technology Finance Corp. and Owl Rock Technology Advisors LLC dated August 10,
2018, and (c) the License Agreement between Owl Rock Capital Partners LP and Owl
Rock Technology Advisors LLC dated August 10, 2018.

 

“Agreed Foreign Currency” means, at any time, (i) any of Canadian Dollars,
English Pounds Sterling, Euros, Japanese Yen, Australian Dollars, Swiss Franc,
Swedish Krona and New Zealand Dollars, and (ii) with the agreement of each
Multicurrency Lender, any other Foreign Currency, so long as, in respect of any
such specified Foreign Currency or other Foreign Currency, at such time (a) such
Foreign Currency is dealt with in the London interbank deposit market, (b) such
Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market or the relevant local market, if applicable, and
(c) no central bank or other governmental authorization in the country of issue
of such Foreign Currency (including, in the case of the Euro, any authorization
by the European Central Bank) is required to permit use of such Foreign Currency
by any Multicurrency Lender for making any Loan hereunder and/or to permit the
Borrower to borrow and repay the principal thereof and to pay the interest
thereon, unless such authorization has been obtained and is in full force and
effect.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) zero and (b) the highest of (i) the Prime Rate in effect on such day,
(ii) the Federal Funds Effective Rate for such day plus 1/2 of 1% and (iii) the
rate per annum equal to 1% plus the rate as displayed in the Bloomberg Financial
Markets System (or on any successor or substitute page of such service, or any
successor to such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
(or, if such day is not a Business Day, the immediately preceding Business Day),
for Dollar deposits with a term of one month.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
rate as displayed in the Bloomberg Financial Markets System (or successor
therefor) as set forth above shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or such
rate as displayed in the Bloomberg Financial Markets System (or successor
therefor), respectively.

 

2

--------------------------------------------------------------------------------



 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment.  If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Financial Statements” means, as at any date (a) from the Effective
Date to the date on which audited financial statements of the Borrower for the
Borrower’s fiscal year ending on December 31, 2018 are delivered to the Lenders,
the unaudited financial statements of the Borrower for the nine month period
ending on September 30, 2018 and (b) otherwise, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing
MAC”) shall exist (regardless of when it occurred), then the “Applicable
Financial Statements” as at said date means the Applicable Financial Statements
in effect immediately prior to such delivery until such time as the Pre-existing
MAC shall no longer exist.

 

“Applicable Margin” means (a) with respect to any ABR Loan, 1.00% per annum and
(b) with respect to any Eurocurrency Loan, 2.00% per annum.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment.  If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Dealer” means (a) in the case of any Investment that is not a U.S.
Government Security, a bank or a broker-dealer registered under the Securities
Exchange Act of 1934, as amended, of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S.  Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Investment, any foreign bank or broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, either as set forth on Schedule 1.01(a) or any other bank or
broker-dealer or Affiliate thereof acceptable to the Administrative Agent in its
reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service either: (a) as
set forth in Schedule 1.01(a) or (b) any other pricing or quotation service
approved by the Board of Directors of the Borrower and designated in writing by
the Borrower to the Administrative Agent (which designation shall be accompanied
by a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower).

 

3

--------------------------------------------------------------------------------



 

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and
(b) acceptable to the Administrative Agent.  It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln International LLC (formerly known as Lincoln Partners LLC),
Valuation Research Corporation and Alvarez & Marsal are acceptable to the
Administrative Agent.  As used in Section 5.12 hereof, an “Approved Third-Party
Appraiser selected by the Administrative Agent” shall mean any of the firms
identified in the preceding sentence and any other Independent nationally
recognized third-party appraisal firm identified by the Administrative Agent and
consented to by the Borrower (such consent not to be unreasonably withheld or
delayed).

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A (with adjustments thereto to reflect the Classes of Commitments and/or
Loans being assigned or outstanding at the time of the respective assignment) or
any other form approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975

 

4

--------------------------------------------------------------------------------



 

of the Code or (c) any person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower Asset Coverage Ratio” means the ratio, determined on a consolidated
basis for the Obligors, without duplication, of (a) (i) Total Assets minus
(ii) Total Assets Concentration Limitation to (b) (i) Total Secured Debt plus
(ii) the aggregate amount of senior securities representing unsecured
indebtedness of the Obligors as of such date of determination with a maturity
date that is within 90 days of such date of determination.

 

“Borrower Net Worth” means, as of any date of determination, (a) Total Assets as
of such date, minus (b) the sum of (i) Total Assets Concentration Limitation as
of such date, plus (ii) Total Secured Debt as of such date.

 

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period or
(c) a Swingline Loan.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London

 

5

--------------------------------------------------------------------------------



 

foreign exchange market settle payments in the Principal Financial Center for
such Foreign Currency.

 

“Calculation Amount” shall mean, as of the end of any Testing Period, an amount
equal to the greater of: (a) (i) 125% of the Adjusted Covered Debt Balance (as
of the end of such Testing Period) minus (ii) the aggregate Value of all Quoted
Investments included in the Borrowing Base (as of the end of such Testing
Period) and (b) 10% of the aggregate Value of all Unquoted Investments included
in the Borrowing Base (as of the end of such Testing Period); provided that in
no event shall more than 25% (or, if clause (b) applies, 10%, or as near thereto
as reasonably practicable) of the aggregate Value of the Unquoted Investments in
the Borrowing Base be tested in respect of any applicable Testing Period.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

 

“CAM Exchange Date” means the date on which any Event of Default referred to in
clause (j) of Article VII shall occur or the date on which the Borrower receives
written notice from the Administrative Agent that any Event of Default referred
to in clause (i) of Article VII has occurred.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

“Capital Call Facility” means any debt facility of the Borrower secured to the
extent permitted under Section 6.02(h), including the facility established by
the Revolving Credit Agreement, dated November 19, 2018, by and among Owl Rock
Technology Finance Corp., the banks and financial institutions from time to time
party thereto as lenders, Wells Fargo Bank, National Association, as the
administrative agent for the lenders and the letter of credit issuer (or any
amendment, extension, renewal or replacement thereof secured to the extent
permitted under Section 6.02(h)).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and

 

6

--------------------------------------------------------------------------------



 

pursuant to documentation in form and substance reasonably satisfactory to
Administrative Agent and each Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)                                 U.S. Government Securities, in each case
maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s (or if only one of S&P or Moody’s provides such rating, such investment
shall also have an equivalent credit rating from any other rating agency);

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof (i) issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof or under the laws of the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency; provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s (or if only one of S&P or Moody’s provides such rating, such investment
shall also have an equivalent credit rating from any other rating agency);

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days from the date of acquisition thereof for
U.S. Government Securities and entered into with (i) a financial institution
satisfying the criteria described in clause (c) of this definition or (ii) an
Approved Dealer having (or being a member of a consolidated group having) at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s (or if only one of S&P or Moody’s provides such rating, such
investment shall also have an equivalent credit rating from any other rating
agency); and

 

(e)                                  investments in money market funds that
invest solely, and which are restricted by their respective charters to invest
solely, in investments of the type described in the immediately preceding
clauses (a) through (d) above (including as to credit quality and maturity);

 

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, repurchase
agreements or the

 

7

--------------------------------------------------------------------------------



 

money market funds described in clause (e) of this definition of Cash
Equivalents) shall not include any such investment of more than 10% of total
assets of the Borrower and its Subsidiaries in any single issuer; and (iv) in no
event shall Cash Equivalents include any obligation that is not denominated in
Dollars or an Agreed Foreign Currency.

 

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00
a.m. (Toronto, Ontario time) on the first day of such Interest Period (or if
such day is not a Business Day, then on the immediately preceding Business Day)
as reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).

 

“Change in Control” means the External Manager (or an Affiliate thereof) ceases
to be the external manager of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to a Person becoming a Lender by assignment or joinder after the date of
this Agreement, the effective date thereof), of (a) the adoption of any law,
treaty or governmental rule or regulation or any change in any law, treaty or
governmental rule or regulation or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule or regulation was issued or enacted prior to the Effective
Date (or with respect to a Person becoming a Lender by assignment or joinder
after the date of this Agreement, the effective date thereof)), but excluding
proposals thereof, or any determination of a court or Governmental Authority,
(b) any guideline, request or directive by any Governmental Authority (whether
or not having the force of law) or any implementation rules or interpretations
of previously issued guidelines, requests or directives, in each case that is
issued or made after the Effective Date (or with respect to a Person becoming a
Lender by assignment or joinder after the date of this Agreement, the effective
date thereof) or (c) compliance by any Lender (or its applicable lending office)
or any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, in each case adopted after the Effective
Date (or with respect to a Person becoming a Lender by assignment or joinder
after the date of this Agreement, the effective date thereof). For the avoidance
of doubt, all requests, rules, guidelines or directives concerning liquidity and
capital adequacy issued (i) by any United States regulatory authority under or
in connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) by any Governmental Authority in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority), in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date adopted, issued, promulgated or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans or Swingline Loans; when used in reference to any
Lender, refers to

 

8

--------------------------------------------------------------------------------



 

whether such Lender is a Dollar Lender or a Multicurrency Lender; and, when used
in reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.  The “Class” of a Letter of Credit
refers to whether such Letter of Credit is a Dollar Letter of Credit or a
Multicurrency Letter of Credit.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means SunTrust in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

 

“Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).

 

“Commitment Termination Date” means March 15, 2022.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Consolidated Asset Coverage Ratio” means the ratio, determined on a
consolidated basis for Borrower and its Subsidiaries, without duplication, of
(a) the value of total assets of the Borrower and its Subsidiaries, less all
liabilities and indebtedness not represented by senior securities to (b) the
aggregate amount of senior securities representing indebtedness of Borrower and
its Subsidiaries (including this Agreement and any Capital Call Facility), in
each case as determined pursuant to the Investment Company Act and any orders of
the Securities and Exchange Commission issued to or with respect to Borrower
thereunder, including any exemptive relief granted by the Securities and
Exchange Commission with respect to the indebtedness of any SBIC Subsidiary.

 

“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto; provided,
however, “Control” shall not include “negative” control or “blocking” rights
whereby action cannot be taken without the vote or consent of any Person.

 

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or

 

9

--------------------------------------------------------------------------------



 

more flow-through entities) of the Equity Interests and/or indebtedness of one
or more Subsidiaries described in clause (i) or (ii) of this definition.

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness, Special Unsecured Indebtedness and Unsecured Longer
Term Indebtedness on such date minus (z) the LC Exposures fully Cash
Collateralized on such date pursuant to Section 2.05(k) and the last paragraph
of Section 2.09(a); provided that Special Unsecured Indebtedness and Unsecured
Longer-Term Indebtedness shall be excluded from the calculation of the Covered
Debt Amount, in each case, until the date that is nine (9) months prior to the
scheduled maturity date of such Special Unsecured Indebtedness or such Unsecured
Longer-Term Indebtedness, as applicable (provided that, to the extent, but only
to the extent, any portion of such Special Unsecured Indebtedness or Unsecured
Longer-Term Indebtedness is subject to a contractually scheduled amortization
payment or other principal payment or mandatory redemption (other than in common
stock of the Borrower) earlier than six (6) months after the Final Maturity Date
(in the case of Unsecured Longer-Term Indebtedness) or earlier than the original
final maturity date of such Indebtedness (in the case of Special Unsecured
Indebtedness), such portion of such Indebtedness, to the extent then
outstanding, shall be included in the calculation of the Covered Debt Amount
beginning upon the date that is the later of (i) nine (9) months prior to such
scheduled amortization payment or other principal payment or mandatory
redemption and (ii) the date the Borrower becomes aware that such Indebtedness
is required to be paid or redeemed). For the avoidance of doubt, for purposes of
calculating the Covered Debt Amount, any convertible securities will be included
at the then outstanding principal balance thereof.

 

“Currency” means Dollars or any Foreign Currency.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to (i) fund all or any portion
of its Loans or participations in Letters of Credit within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with the applicable default, if any, shall be specifically identified in detail
in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, any Issuing Bank, any Swingline Lender or any Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Bank or any Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in detail in such writing or public statement) cannot be satisfied),
(c) has failed, within three Business Days

 

10

--------------------------------------------------------------------------------



 

after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or
(d) Administrative Agent has received notification that such Lender has become,
or has a direct or indirect parent company that is, (i) insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, (ii) other than via an Undisclosed Administration,
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its direct or indirect parent
company, or such Lender or its direct or indirect parent company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (iii) the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) upon such determination (and the
Administrative Agent shall deliver written notice of such determination to the
Borrower, each Issuing Bank and each Lender and each Swingline Lender).

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Investments originated by the Borrower and
immediately transferred to a Financing Subsidiary pursuant to a transaction not
prohibited hereunder.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The amount of each Lender’s Dollar Commitment
as of the Effective Date is set forth on Schedule 1.01(b), or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Dollar
Commitment, as

 

11

--------------------------------------------------------------------------------



 

applicable.  The aggregate amount of the Lenders’ Dollar Commitments as of the
Effective Date is $0.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time.

 

“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

 

“Dollar Loan” means a Loan denominated in Dollars.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Portfolio Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation and amortization expense for such
period, and (iv) such other adjustments included in the definition of “EBITDA”
(or similar defined term used for the purposes contemplated herein) in the
relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the Borrower.  Notwithstanding the foregoing, EBITDA
may be calculated by the Borrower in good faith using information from and
calculations consistent with the relevant financial models, pro forma financial
statements, compliance statements and financial reporting packages provided by
the

 

12

--------------------------------------------------------------------------------



 

relevant issuer as per the requirements of the relevant agreement governing a
Portfolio Investment.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is March 15, 2019.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
other than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; or (f) the imposition of Withdrawal Liability on the
Borrower or any ERISA Affiliate or the receipt of any notice by Borrower or any
ERISA Affiliate of the insolvency, within the

 

13

--------------------------------------------------------------------------------



 

meaning of Title IV of ERISA, of any Multiemployer Plan to which Borrower or any
ERISA Affiliate is obligated to contribute.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means a single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), net profits, franchise Taxes
and branch profits or any similar Taxes, in each case, (i) imposed by the United
States of America (or any state or political subdivision thereof), or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) Other Connection Taxes, (b)  in the case of a Lender, any Taxes that are
U.S. withholding taxes imposed on amounts payable to such Lender (i) at the time
such Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)) becomes a party to this Agreement or designates a new lending
office, except to the extent that such Lender’s assignor or such Lender was
entitled to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.16, at the time of such assignment or
designation (other than to the extent such withholding is as a result of a CAM
Exchange), or (ii) that is attributable to such Lender’s failure or inability
(other than as a result of a Change in Law occurring after the date such Lender
becomes a party to this Agreement) to comply with Section 2.16(f), (c) any U.S.
federal backup withholding Taxes imposed on payments made under any Loan
Document and (d) any Taxes that are imposed under FATCA.

 

“External Manager” means Owl Rock Technology Advisors LLC.

 

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or any Lender pursuant to
Section 2.16(f), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or

 

14

--------------------------------------------------------------------------------



 

payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations promulgated thereunder and official interpretations thereof and any
foreign legislation implemented to give effect to any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, the weighted average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain Fee Letter dated as of March 15, 2019 among the
Borrower, the Administrative Agent and the Lead Arrangers.

 

“Final Maturity Date” means March 15, 2023.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

 

“Foreign Currency” means at any time any currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender that is not a United States Person.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a Controlled
Foreign Corporation.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by such Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to

 

15

--------------------------------------------------------------------------------



 

which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies (such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.

 

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of the Effective Date among the Borrower, the Administrative
Agent, each Subsidiary of the Borrower from time to time party thereto, each
holder (or a representative or trustee therefor) from time to time of any
Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, and the
Collateral Agent, as the same shall be amended, modified, restated and
supplemented and in effect from time to time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08(a) is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

16

--------------------------------------------------------------------------------



 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e)(i).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such
Indebtedness being the lower of the outstanding amount of such Indebtedness and
the fair market value of the property subject to such Lien), (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, “Indebtedness” shall not
include (x) escrows or purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase price of an asset or
Investment to satisfy unperformed obligations of the seller of such asset or
Investment, (y) a commitment arising in the ordinary course of business to make
a future Portfolio Investment or (z) uncalled capital or other commitments of an
Obligor in Joint Venture Investments, as well as any letter or agreement
requiring any Obligor to provide capital to a Joint Venture Investment or a
lender to a Joint Venture Investment.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under this Agreement.

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or of its Subsidiaries or Affiliates

 

17

--------------------------------------------------------------------------------



 

(including its investment advisor or any Affiliate thereof) as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

 

“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(c) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Lenders, and (b) any additional industry group classifications established
by the Borrower with the prior written consent of the Administrative Agent
pursuant to Section 5.12.

 

“ING” means ING Capital LLC

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Final Maturity Date, a period of less than one month’s duration commencing
on the date of such Loan or Borrowing and ending on the Final Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Final Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Syndicated Borrowing
comprising Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Loans.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities

 

18

--------------------------------------------------------------------------------



 

are not owned by such Person); (b) deposits, advances, loans or other extensions
of credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the “BUSINESS” section of its Registration
Statement, and as the same may be changed, altered, expanded, amended, modified,
terminated or restated from time to time in accordance with this Agreement.

 

“Issuing Bank” means SunTrust, ING and any other Issuing Bank designated
pursuant to Section 2.05(l), in their capacity as the issuers of Letters of
Credit hereunder, and their respective successors in such capacity as provided
in Section 2.05(j).  In the case of any Letter of Credit to be issued in an
Agreed Foreign Currency, such Issuing Bank may designate any of its affiliates
as the “Issuing Bank” for purposes of such Letter of Credit.

 

“Joint Venture Investment” means, with respect to any Obligor, any Investment by
such Obligor in a joint venture or other investment vehicle in the form of a
capital investment, loan or other commitment in or to such joint venture or
other investment vehicle pursuant to which such Obligor may be required to
provide contributions, investments, or financing to such joint venture or other
investment vehicle and which Investment the Borrower has designated as a “Joint
Venture Investment”.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

 

“Lead Arrangers” means, collectively, SunTrust Robinson Humphrey, Inc. and ING.

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes
each Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to

 

19

--------------------------------------------------------------------------------



 

such Letter of Credit or (b) any collateral security for any of such
obligations, each as the same may be modified and supplemented and in effect
from time to time.

 

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
English Pounds Sterling; Japanese Yen; and Swiss Franc; in each case as long as
there is a published LIBO rate with respect thereto.

 

“LIBO Rate” means, for any Interest Period:

 

(a)           in the case of Eurocurrency Borrowings denominated in a LIBO
Quoted Currency, the ICE Benchmark Administration Limited London interbank
offered rate per annum for deposits in the relevant Currency for a period equal
to the Interest Period as displayed in the Bloomberg Financial Markets System
(or such other page on that service or such other service designated by the ICE
Benchmark Administration Limited for the display of such Administration’s London
interbank offered rate for deposits in the relevant Currency) as of 11:00 a.m.,
London time on the day that is two Business Days prior to the first day of the
Interest Period (or, solely with respect to Eurocurrency Borrowings in Pounds
Sterling, on the first day of the Interest Period) (the “Screen Rate”); provided
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBO Rate shall mean for any
LIBO Quoted Currency, the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rate per annum at which the Administrative Agent could borrow funds
if it were to do so by asking for and then accepting interbank offers two
business days preceding the first day of such Interest Period (or, solely with
respect to Eurocurrency Borrowings denominated in Pounds Sterling, on the first
day of such Interest Period) in the London interbank market for the relevant
Currency as of 11:00 a.m. for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing;

 

(b)           in the case of Eurocurrency Borrowings denominated in Canadian
Dollars, the CDOR Rate per annum;

 

(c)           in the case of Eurocurrency Borrowings denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid rate or a
successor thereto approved by the Administrative Agent (“BBSY”) as published by
Reuters (or such other page or commercially available source providing BBSY
(Bid) quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the day that is two
Business Days prior to the first day of the Interest Period (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period;

 

(d)           in the case of Eurocurrency Borrowings denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate or a
successor thereto approved by the Administrative Agent (“BKBM”) as published by
Reuters (or such other page or commercially available source providing BKBM
(Bid) quotations as

 

20

--------------------------------------------------------------------------------



 

may be designated by the Administrative Agent from time to time) at or about
10:45 a.m. (Auckland, New Zealand time) on the day that is two Business Days
prior to the first day of the Interest Period (or if such day is not a Business
Day, then on the immediately preceding Business Day) with a term equivalent to
such Interest Period;

 

(e)                                  in the case of Eurocurrency Borrowings
denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate or a successor thereto approved by the Administrative
Agent (“STIBOR”) as published by Reuters (or such other page or commercially
available source providing STIBOR quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the day that is two Business Days prior to the first day of the
Interest Period (or if such day is not a Business Day, then on the immediately
preceding Business Day) with a term equivalent to such Interest Period; and

 

(f)                                   for all Non-LIBO Quoted Currencies (other
than Canadian Dollars, Australian Dollars, New Zealand Dollars or Swedish
Krona), the calculation of the applicable reference rate shall be determined in
accordance with market practice;

 

provided in each case, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower or the Borrower and its Subsidiaries (other than Financing
Subsidiaries) taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions

 

21

--------------------------------------------------------------------------------



 

or values of the Portfolio Investments), or (b) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $25,000,000.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of each Issuing Bank with respect to Letters of Credit issued
and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
amount of each Lender’s Multicurrency Commitment as of the Effective Date is set
forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Multicurrency commitment, as applicable.  The
aggregate amount of the Lenders’ Multicurrency Commitments as of the Effective
Date is $240,000,000.

 

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

 

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency.

 

22

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Disposition by the
Borrower or any of its Subsidiaries (other than Financing Subsidiaries), or any
Extraordinary Receipt received or paid to the account of the Borrower or any of
its Subsidiaries (other than Financing Subsidiaries) (in each case, which
requires a payment of the Loans under Section 2.10(d)), an amount equal to
(a) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) minus (b) the sum of (i) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (ii) the reasonable out-of-pocket fees, costs and expenses
incurred by the Borrower or such Subsidiary in connection with such transaction,
(iii) the taxes paid or reasonably estimated to be actually payable within two
years of the date of the relevant transaction in connection with such
transaction; provided that, if the amount of any estimated taxes pursuant to
clause (iii) exceeds the amount of taxes actually required to be paid in cash in
respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds (as of the date the Borrower determines such excess
exists) and (iv) any reasonable costs, fees, commissions, premiums and expenses
incurred by the Borrower or any of its Subsidiaries in connection with such
Disposition; and

 

(b)                                 with respect to the sale or issuance of any
Equity Interest by the Borrower or any of its Subsidiaries (other than any
Financing Subsidiary) (including, for the avoidance of doubt, cash received by
the Borrower or any of its Subsidiaries (other than any Financing Subsidiaries)
for the sale by the Borrower or such Subsidiary of any Equity Interest of a
Financing Subsidiary but specifically excluding any sale of any Equity Interest
by a Financing Subsidiary or cash received by a Financing Subsidiary in
connection with the sale of any Equity Interest), or the incurrence or issuance
of any Indebtedness by the Borrower or any of its Subsidiaries (other than
Financing Subsidiaries) (in each case, which requires a payment of the Loans
under Section 2.10(d)), an amount equal to (i) the sum of the cash and Cash
Equivalents received in connection with such transaction minus (ii) the sum of
(1) reasonable out-of-pocket fees, costs and expenses, incurred by the Borrower
or such Subsidiary in connection therewith plus (2) any reasonable costs, fees,
commissions, premiums, expenses, or underwriting discounts or commissions
incurred by the Borrower or any of its Subsidiaries in connection with such sale
or issuance.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBO Quoted Currency” means any Currency other than a LIBO Quoted Currency.

 

23

--------------------------------------------------------------------------------



 

“Non-Performing Joint Venture Investment” means a Joint Venture Investment that
is not a Performing Joint Venture Investment.

 

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Original Currency” has the meaning assigned to such term in Section 2.17.

 

“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed by any jurisdiction by reason of the
recipient having any present or former connection with such jurisdiction (other
than a connection arising solely from entering into, receiving any payment under
or enforcing its rights under this Agreement or any other Loan Document or
selling or assigning an interest in any Loan or Loan Document).

 

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness; provided that “Other Covered Indebtedness” shall not include
(a) any Indebtedness under any Capital Call Facility or (b) any Indebtedness
secured by a Lien on Portfolio Investments permitted under Section 6.02(e).

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its securities
transactions, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Investment Policies (after giving effect to any Permitted
Policy Amendments), provided that such Indebtedness does not arise in connection
with the purchase of Portfolio Investments other than Cash Equivalents and U.S.
Government Securities and (c) Indebtedness in respect of judgments or awards
that have been in force for less than the applicable period for taking an appeal
so long as such judgments or awards do not constitute an Event of Default under
clause (l) of Article VII.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding any
such Taxes that are Other Connection Taxes resulting from an assignment by any
Lender in accordance with Section 9.04 hereof (unless such assignment is made
pursuant to Section 2.18(b)).

 

“Participant” has the meaning assigned to such term in Section 9.04(f).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(f).

 

24

--------------------------------------------------------------------------------



 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performing Joint Venture Investments” means Joint Venture Investments which are
Performing.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation or to secure public or statutory obligations (other than Liens
imposed by the PBGC in respect of employee benefit plans subject to Title IV of
ERISA); (e) Liens securing the performance of, or payment in respect of, bids,
insurance premiums, deductibles or co-insured amounts, tenders, government or
utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business; (f) Liens arising out of judgments
or awards that have been in force for less than the applicable period for taking
an appeal so long as such judgments or awards do not constitute an Event of
Default under clause (l) of Article VII; (g) customary rights of setoff and
liens upon (i) deposits of cash in favor of banks or other depository
institutions in which such cash is maintained in the ordinary course of
business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business;
(i) deposits of money securing leases to which Borrower is a party as lessee
made in the ordinary course of business; (j) easements, rights of way, zoning
restrictions and similar

 

25

--------------------------------------------------------------------------------



 

encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Obligor or any of its Subsidiaries
in the normal conduct of such Person’s business; and (k) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder).  For the avoidance of doubt, no Liens securing any Capital
Call Facility shall be a Permitted Lien hereunder.

 

“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies that is
either (a) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (b) required by applicable law, rule, regulation or
Governmental Authority, or (c) not materially adverse to the rights, remedies or
interests of the Lenders in the reasonable discretion of the Administrative
Agent (for the avoidance of doubt, no change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies shall be
deemed “material” if investment size proportionately increases as the size of
the Borrower’s capital base changes).

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form; provided that the recourse
to the Borrower thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(s) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means has the meaning set forth in Section 5.01(i).

 

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).
 Without limiting the generality of the foregoing, the following Investments
shall not be considered Portfolio Investments under this Agreement or any other
Loan Document: (a) any Investment by an Obligor in any Subsidiary, Affiliate or
joint venture of such Obligor (including, for the avoidance of doubt, any Joint
Venture Investment or any Investment by an Obligor in an entity constituting a
portfolio investment of such Obligor or an Affiliate of such Obligor); (b) any
Investment that provides in favor of the obligor in respect of such Portfolio
Investment an express right of rescission, set-off, counterclaim or any other
defenses; (c) any Investment, which if debt, is an obligation (other than a
revolving loan or delayed draw term loan) pursuant to which any future advances
or payments to the Obligor may be required to be made by the Borrower; (d) any

 

26

--------------------------------------------------------------------------------



 

Investment which is made to a bankrupt entity (other than a debtor-in-possession
financing and current pay obligations); and (e) any Investment, Cash or account
in which a Financing Subsidiary has an interest or the lenders under a Capital
Call Facility have a Lien.

 

“PPM” means the private placement memorandum, dated as of October 4, 2018,
relating to the common stock offering of the Borrower.

 

“Prime Rate” means the rate which is quoted as the “prime rate” in the print
edition of The Wall Street Journal, Money Rates Section.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on March 31, 2019.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Registration Statement” means the Registration Statement filed by the Borrower
with the Securities and Exchange Commission on August 10, 2018.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Relevant Available Funds” means the sum (without duplication) of (a) the
aggregate undrawn capital commitments of the Borrower’s equity holders to the
Borrower less the outstanding principal amount under the Capital Call Facility,
plus (b) the aggregate amount available to be drawn under any committed
facilities (excluding this Agreement, the Capital Call Facility and any
committed facility of a Financing Subsidiary), for which all applicable
conditions to availability could be satisfied at such time, plus (c) the
aggregate amount available to be (x) drawn under any committed facility for a
Financing Subsidiary and (y) distributed by such Financing Subsidiary to an
Obligor in accordance with the terms of the definitive documentation for such
committed facility, for which all applicable conditions to availability and
distribution could be satisfied at such time.

 

27

--------------------------------------------------------------------------------



 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of Required Lenders.  The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such
Class at such time.  Notwithstanding the foregoing, the Revolving Credit
Exposure and unused Commitments of any Defaulting Lender shall be disregarded in
the determination of Required Lenders or Required Lenders of a Class.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of an Obligor.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower in respect thereof, shall
constitute a Restricted Payment hereunder).

 

“Return of Capital” means (a) any net cash amount received by any Obligor in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise), (b) without duplication of
amounts received under clause (a), any net cash proceeds received by any Obligor
from the sale of any property or assets pledged as collateral in respect of any
Portfolio Investment to the extent such net cash proceeds are less than or equal
to the outstanding principal balance of such Portfolio Investment, (c) any net
cash amount received by any Obligor in respect of any Portfolio Investment that
is an Equity Interest (x) upon the liquidation or dissolution of the issuer of
such Portfolio Investment, (y) as a distribution of capital made on or in
respect of such Portfolio Investment, or (z) pursuant to the recapitalization or
reclassification of the capital of the issuer of such Portfolio Investment or
pursuant to the reorganization of such issuer or (d) any similar return of
capital received by any Obligor in cash in respect of any Portfolio Investment
(in the case of clauses (a), (b), (c) and (d), net of any fees, costs, expenses
and taxes payable with respect thereto).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.

 

28

--------------------------------------------------------------------------------



 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“S&P” means S&P Global Ratings or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, territory or region that is
the subject or the target of country-wide or territory-wide Sanctions broadly
prohibiting dealings with such country, territory or region (currently, Cuba,
Crimea, Iran, North Korea and Syria).

 

“Sanctions” has the meaning assigned to such term in Section 3.15(a).

 

“SBA” means the United States Small Business Administration.

 

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

 

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted), and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results. Any such designation by the Borrower shall be effected pursuant to a
certificate of a Financial Officer delivered to the Administrative Agent, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of an Obligor (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no scheduled amortization prior to, and a
final maturity date not earlier than, six months after the Final Maturity Date
(it being understood that none of: (w) the

 

29

--------------------------------------------------------------------------------



 

conversion features under convertible notes; (x) the triggering and/or
settlement thereof; or (y) any cash payment made in respect thereof, shall
constitute “amortization” for purposes of this clause (a)), (b) is incurred
pursuant to documentation containing (i) financial covenants, covenants
governing the borrowing base, if any, portfolio valuations and events of default
(other than events of default customary in indentures or similar instruments
that have no analogous provisions in this Agreement or credit agreements
generally) that are no more restrictive on the Borrower and its Subsidiaries
than those set forth in this Agreement and (ii) other terms (other than pricing
terms) that are no more restrictive in any material respect upon the Borrower
and its Subsidiaries, prior to the Termination Date, than those set forth in
this Agreement (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the capital stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its capital
stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
an Event of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition)); provided that, upon the
Borrower’s written request in connection with the incurrence of any Secured
Longer-Term Indebtedness that otherwise would not meet the requirements of this
clause (b), the Borrower and the Administrative Agent (on behalf of the Lenders)
shall promptly enter into a written amendment to this Agreement making changes
necessary such that the financial covenants, covenants governing the borrowing
base, if any, portfolio valuations, events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally) or other terms, as
applicable, in this Agreement shall be as restrictive as such covenants in the
Secured Longer-Term Indebtedness (or in the case of such other terms, as
restrictive in all material respects), and (c) is not secured by any assets of
any Obligor other than pursuant to this Agreement or the Security Documents and
the holders of which (or an authorized agent, representative or trustee of such
holders) have either executed (i) a joinder agreement to the Guarantee and
Security Agreement or (ii) such other document or agreement, in a form
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
pursuant to which the holders (or an authorized agent, representative or trustee
of such holders) of such Secured Longer-Term Indebtedness shall have become a
party to the Guarantee and Security Agreement and assumed the obligations of a
Financing Agent or Designated Indebtedness Holder (in each case, as defined in
the Guarantee and Security Agreement). “Secured Longer-Term Indebtedness” shall
not include any Indebtedness under any Capital Call Facility.

 

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
an Obligor that is secured by any assets of any Obligor and that does not
constitute Secured Longer-Term Indebtedness, (b) any Indebtedness of an Obligor
that is not secured by any assets of any Obligor other than pursuant to this
Agreement or the Security Documents and the holders of which (or an authorized
agent, representative or trustee of such holders) have either executed (i) a
joinder agreement to the Guarantee and Security Agreement or (ii) such other
document or agreement, in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent, pursuant to which the holders (or an authorized
agent, representative or trustee of such holders) of such Secured Shorter-Term
Indebtedness shall have become a party to the Guarantee and Security Agreement
and assumed the obligations of a Financing Agent or Designated Indebtedness
Holder (in each case, as defined in the Guarantee and Security Agreement) and
(c) any Indebtedness that is designated as “Secured Shorter-Term Indebtedness”
pursuant to Section

 

30

--------------------------------------------------------------------------------



 

6.11(a). “Secured Shorter-Term Indebtedness” shall not include any Indebtedness
under any Capital Call Facility.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the Effective Date by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

 

“SPE Subsidiary” means:

 

(a)                                 a direct or indirect Subsidiary of the
Borrower to which any Obligor sells, conveys or otherwise transfers (whether
directly or indirectly) Portfolio Investments, which engages in no material
activities other than in connection with the purchase, holding, disposition or
financing of such assets and which is designated by the Borrower (as provided
below) as an SPE Subsidiary, so long as:

 

(i)                                     no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is Guaranteed by any
Obligor (other than Guarantees in respect of Standard Securitization
Undertakings), (ii) is recourse to or obligates any Obligor in any way other
than pursuant to Standard Securitization Undertakings or (iii) subjects any
property of any Obligor, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings or any Guarantee thereof,

 

(ii)                                  no Obligor has any material contract,
agreement, arrangement or understanding with such Subsidiary other than on
terms, taken as a whole, not materially less favorable to such Obligor than
those that might be obtained at the time from Persons that are not Affiliates of
any Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables, and

 

(iii)                               to which no Obligor has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results; and

 

(b)                                 any passive holding company that is
designated by the Borrower (as provided below) as a SPE Subsidiary, so long as:

 

(i)                                     such passive holding company is the
direct parent of a SPE Subsidiary referred to in clause (a);

 

31

--------------------------------------------------------------------------------



 

(ii)                                  such passive holding company engages in no
activities and has no assets (other than in connection with the transfer of
assets to and from a SPE Subsidiary referred to in clause (a), and its ownership
of all of the Equity Interests of a SPE Subsidiary referred to in clause (a)) or
liabilities;

 

(iii)                               no Obligor has any contract, agreement,
arrangement or understanding with such passive holding company; and

 

(iv)                              no Obligor has any obligation to maintain or
preserve such passive holding company’s financial condition or cause such entity
to achieve certain levels of operating results.

 

Any such designation of a SPE Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such officer’s knowledge, such designation complied with the conditions
set forth in clause (a) or (b) above, as applicable. Each Subsidiary of an SPE
Subsidiary shall be deemed to be an SPE Subsidiary and shall comply with the
foregoing requirements of this definition.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest; provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Special Unsecured Indebtedness” means Indebtedness of an Obligor issued after
the Effective Date (which may be Guaranteed by Subsidiary Guarantors) that
(a) has no amortization prior to, and a final maturity date not earlier than,
the Final Maturity Date (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof
or (y) any cash payment made in respect thereof, shall constitute “amortization”
for purposes of this clause (a)), (b) is incurred pursuant to terms that are
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by the
Borrower or, if such transaction is not one in which there are market terms for
substantially similar debt of other similarly situated borrowers, on terms that
are negotiated in good faith on an arm’s length basis (except, in each case,
other than financial covenants and events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally), which shall be no
more restrictive on the Borrower and its Subsidiaries, while any Loans or the
Commitments are outstanding, than those set forth in the Loan Documents;
provided that, upon the Borrower’s written request in connection with the
incurrence of any Special Unsecured Indebtedness that otherwise would not meet
the requirements set forth in this parenthetical of this clause (b), the
Borrower and the Administrative Agent (on behalf of the Lenders) shall promptly
enter into a written amendment to this Agreement making changes necessary such
that the financial covenants and events of

 

32

--------------------------------------------------------------------------------



 

default, as applicable, in this Agreement shall be as restrictive as such
provisions in the Special Unsecured Indebtedness (it being understood that put
rights or repurchase or redemption obligations (x) in the case of convertible
securities, in connection with the suspension or delisting of the capital stock
of the Borrower or the failure of the Borrower to satisfy a continued listing
rule with respect to its capital stock or (y) arising out of circumstances that
would constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or be Events of Default under this Agreement shall
not be deemed to be more restrictive for purposes of this definition) and (c) is
not secured by any assets of any Obligor.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations or collateralized loan
obligations.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any (x) Joint
Venture Investment or (y) Person that constitutes an Investment held by the
Borrower in the ordinary course of business and that is not, under GAAP,
consolidated on the financial statements of the Borrower and its Subsidiaries. 
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.

 

33

--------------------------------------------------------------------------------



 

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.  It is understood and agreed that no Financing
Subsidiary, Immaterial Subsidiary, Foreign Subsidiary or a Subsidiary of a
Foreign Subsidiary shall be a Subsidiary Guarantor.

 

“SunTrust” means SunTrust Bank.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable Multicurrency Percentage of the total Swingline Exposure at
such time incurred under the Multicurrency Commitments.

 

“Swingline Lender” means SunTrust and ING, in their respective capacities as
lenders of Swingline Loans hereunder, and their respective successors in such
capacity as provided in Section 2.04(d).

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to
Section 2.08(c), or (iii) the date on which the Commitments are terminated
pursuant to Article VII.

 

“Testing Period” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).

 

“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

“Total Assets” means, as of any date of determination, the value of the total
assets of the Obligors on a consolidated basis, less all liabilities and
indebtedness of the Obligors not represented by senior securities, in each case,
as of such date of determination.

 

“Total Assets Concentration Limitation” means, as of any date of determination,
the sum of (a) the amount by which (i) the aggregate value of Equity Interests
in Financing Subsidiaries held by the Obligors in which the Collateral Agent has
a first priority perfected security interest as of such date of determination
exceeds (ii) 10% of the Total Assets as of such date of determination, plus
(b) the aggregate value of Equity Interests in Financing Subsidiaries

 

34

--------------------------------------------------------------------------------



 

held by the Obligors in which the Collateral Agent does not have a first
priority perfected security interest as of such date of determination.

 

“Total Leverage Ratio” means, with respect to any Portfolio Investment as of any
date of determination, the meaning of “Total Leverage Ratio”, “Total Net
Leverage Ratio” or any comparable term relating to total indebtedness defined in
the relevant agreement relating to the such Portfolio Investment, and in any
case that “Total Leverage Ratio”, “Total Net Leverage Ratio” or such comparable
term is not defined in such relevant agreement, the ratio of (a) total
indebtedness minus Unrestricted Cash to (b) EBITDA as calculated by the Borrower
in good faith using information from and calculations consistent with the
relevant financial models, pro forma financial statements, compliance statements
and financial reporting packages provided by the relevant issuer as per the
requirements of the relevant agreement.

 

“Total Secured Debt” means, as of any date of determination, the aggregate
amount of senior securities representing secured indebtedness of the Obligors as
of such date of determination, which, for the avoidance of doubt, will not
include any Capital Call Facility or related facilities.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the relevant agreement relating to the applicable
Portfolio Investment, and in any case that “Unrestricted Cash” or such
comparable term is not defined in such relevant agreement, all cash available
for use for general corporate purposes and not held in any reserve account or
legally or contractually restricted for any particular purposes or subject to
any lien (other than blanket liens permitted under or granted in accordance with
such relevant agreement).

 

35

--------------------------------------------------------------------------------



 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by Subsidiary Guarantors) that (a) has no amortization prior
to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood that (A) none of: (w) the conversion features
under convertible notes; (x) the triggering and/or settlement thereof or (y) any
cash payment made in respect thereof, shall constitute “amortization” for
purposes of this clause (a); and (B) any mandatory amortization that is
contingent upon the happening of an event that is not certain to occur
(including a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a)), (b) is incurred
pursuant to terms that are substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower or, if such transaction is not one in
which there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an arm’s
length basis (except, in each case, other than financial covenants and events of
default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally), which shall be no more restrictive upon the Borrower and
its Subsidiaries, while any Loans or the Commitments are outstanding, than those
set forth in the Loan Documents; provided that, upon the Borrower’s written
request in connection with the incurrence of any Unsecured Longer-Term
Indebtedness that otherwise would not meet the requirements set forth in this
parenthetical of this clause (b), the Borrower and the Administrative Agent (on
behalf of the Lenders) shall promptly enter into a written amendment to this
Agreement making changes necessary such that the financial covenants and events
of default, as applicable, in this Agreement shall be as restrictive as such
provisions in the Unsecured Longer-Term Indebtedness (it being understood that
put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
capital stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its capital stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition) and (c) is not secured by any assets of any Obligor.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of an Obligor that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

36

--------------------------------------------------------------------------------



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an “ABR
Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency Eurocurrency
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing”, “Multicurrency Borrowing” or “Syndicated Borrowing”), by
Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Syndicated ABR
Borrowing” or “Syndicated Multicurrency Eurocurrency Borrowing”).  Loans and
Borrowings may also be identified by Currency.

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become

 

37

--------------------------------------------------------------------------------



 

effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (b) all leases that would be treated as operating
leases for purposes of GAAP on the Effective Date shall continue to be accounted
for as operating leases for purposes of all financial definitions and
calculations hereunder regardless of any change to GAAP following the Effective
Date that would otherwise require such leases to be treated as Capital Lease
Obligations.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Financial Accounting Standards Board
(“FASB”) Statement of Financial Accounting Standard No. 159 (or successor
standard solely as it relates to fair valuing liabilities) or accounts for
liabilities acquired in an acquisition on a fair value basis pursuant to FASB
Statement of Financial Accounting Standard No. 141(R) (or successor standard
solely as it relates to fair valuing liabilities), all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted FASB Statement of Financial Accounting
Standard No. 159 (or such successor standard solely as it relates to fair
valuing liabilities) or, in the case of liabilities acquired in an acquisition,
FASB Statement of Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities).

 

SECTION 1.05.  Currencies; Currency Equivalents.

 

(a)                                 Currencies Generally.  At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the Effective Date.  Except as provided in
Section 2.10(b) and the last sentence of Section 2.17(a), for purposes of
determining (i) whether the amount of any Borrowing or Letter of Credit under
the Multicurrency Commitments, together with all other Borrowings and Letters of
Credit under the Multicurrency Commitments then outstanding or to be borrowed at
the same time as such Borrowing, would exceed the aggregate amount of the
Multicurrency Commitments, (ii) the aggregate unutilized amount of the
Multicurrency Commitments, (iii) the Revolving Credit Exposure, (iv) the
Multicurrency LC Exposure, (v) the Covered Debt Amount and (vi) the Borrowing
Base or the Value or the fair market value of any Portfolio Investment, the
outstanding principal amount of any Borrowing or Letter of Credit that is
denominated in any Foreign Currency or the Value or the fair market value of any
Portfolio Investment that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing or Letter of Credit (determined in
accordance with the last sentence of the definition of the term “Interest
Period”) or the date of valuation of such Portfolio Investment, as the case may
be.  Wherever in this Agreement in connection with a Borrowing or Loan an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing or Loan is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest 1,000 units of such Foreign Currency).  Without limiting the
generality of the foregoing, for purposes of determining compliance with any
basket in Sections 6.03(g) or 6.04(f), in no event shall the Borrower or any of
its Subsidiaries be deemed not to be in compliance with any such basket solely
as a result of a change in exchange rates.

 

38

--------------------------------------------------------------------------------



 

(b)                                 Special Provisions Relating to Euro.  Each
obligation hereunder of any party hereto that is denominated in the National
Currency of a state that is not a Participating Member State on the Effective
Date shall, effective from the date on which such state becomes a Participating
Member State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency.  If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein:

 

(a)                                 each Dollar Lender severally agrees to make
Syndicated Loans in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s
Dollar Commitment, (ii) the aggregate Revolving Dollar Credit Exposure of all of
the Dollar Lenders exceeding the aggregate Dollar Commitments or (iii) the total
Covered Debt Amount exceeding the Borrowing Base then in effect; and

 

(b)                                 each Multicurrency Lender severally agrees
to make Syndicated Loans in Dollars and in Agreed Foreign Currencies to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving
Multicurrency Credit Exposure exceeding such Lender’s Multicurrency Commitment,
(ii) the aggregate Revolving Multicurrency Credit Exposure of all of the
Multicurrency Lenders

 

39

--------------------------------------------------------------------------------



 

exceeding the aggregate Multicurrency Commitments or (iii) the total Covered
Debt Amount exceeding the Borrowing Base then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.

 

SECTION 2.02.  Loans and Borrowings.

 

(a)                                 Obligations of Lenders.  Each Syndicated
Loan shall be made as part of a Borrowing consisting of Loans of the same Class,
Currency and Type made by the applicable Lenders ratably in accordance with
their respective Commitments of the applicable Class.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Type of Loans.  Subject to Section 2.13,
each Syndicated Borrowing of a Class shall be constituted entirely of ABR Loans
or of Eurocurrency Loans of such Class denominated in a single Currency as the
Borrower may request in accordance herewith.  Each ABR Loan shall be denominated
in Dollars.  Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts.  Each Eurocurrency
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000, and each ABR Borrowing (whether a Syndicated Loan or a Swingline
Loan) shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000; provided that a Syndicated ABR Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.05(f).  Borrowings of
more than one Class, Currency and Type may be outstanding at the same time.

 

(d)                                 Limitations on Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Final Maturity Date.

 

(e)                                  Treatment of Classes.  Notwithstanding
anything to the contrary contained herein, with respect to each Syndicated Loan,
Swingline Loan or Letter of Credit designated in Dollars, the Administrative
Agent shall deem the Borrower to have requested that such Syndicated Loan,
Swingline Loan or Letter of Credit be applied ratably to each of the Dollar
Commitments and the Multicurrency Commitments, based upon the percentage of the
aggregate Commitments represented by the Dollar Commitments and the
Multicurrency Commitments, respectively.

 

40

--------------------------------------------------------------------------------



 

SECTION 2.03.  Requests for Syndicated Borrowings.

 

(a)                                 Notice by the Borrower.  To request a
Syndicated Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 11:00 a.m., Atlanta, Georgia time, three Business Days
before the date of the proposed Borrowing, (ii) in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency, not later than 11:00 a.m., Atlanta,
Georgia time, four Business Days before the date of the proposed Borrowing or
(iii) in the case of a Syndicated ABR Borrowing, not later than 11:00 a.m.,
Atlanta, Georgia time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.

 

(b)                                 Content of Borrowing Requests.  Each
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be made
under the Dollar Commitments or the Multicurrency Commitments;

 

(ii)                                  the aggregate amount and Currency of the
requested Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              in the case of a Syndicated Borrowing
denominated in Dollars, whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which will comply with the
requirements of Section 2.06.

 

(c)                                  Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amounts of such Lender’s Loan to be made as part
of the requested Borrowing.

 

(d)                                 Failure to Elect.  If no election as to the
Currency of a Syndicated Borrowing is specified, then the requested Syndicated
Borrowing shall be denominated in Dollars.  If no election as to the Type of a
Syndicated Borrowing is specified, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one month and, if an Agreed
Foreign Currency has been specified, the requested Syndicated Borrowing shall be
a Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having
an Interest Period of one month.  If a Eurocurrency Borrowing is requested but
no Interest Period is specified, (i) if the Currency specified for such
Borrowing is Dollars (or if no Currency has been so specified), the requested
Borrowing shall be a Eurocurrency Borrowing denominated in Dollars having an
Interest Period of one month’s duration, and (ii) if the Currency specified for

 

41

--------------------------------------------------------------------------------



 

such Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

SECTION 2.04.  Swingline Loans.

 

(a)                                 Agreement to Make Swingline Loans.  Subject
to the terms and conditions set forth herein, each Swingline Lender severally
agrees to make Swingline Loans under each Commitment to the Borrower from time
to time during the Availability Period in Dollars, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans of both Classes exceeding
$50,000,000  or the aggregate principal amount of outstanding Swingline Loans of
any Swingline Lender exceeding $25,000,000, (ii) the sum of any Swingline
Lender’s outstanding Multicurrency Loans, its LC Exposure, its outstanding
Swingline Loans and (without duplication) its other Swingline Exposure exceeding
its Multicurrency Commitment; (iii) the total Revolving Dollar Credit Exposures
exceeding the aggregate Dollar Commitments at such time, (iv) the total
Revolving Multicurrency Credit Exposures exceeding the aggregate Multicurrency
Commitments at such time or (v) the total Covered Debt Amount exceeding the
Borrowing Base then in effect; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 Notice of Swingline Loans by the Borrower. 
To request a Swingline Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy) not later than 2:00 p.m.,
Atlanta, Georgia time, on the day of such proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the Swingline Lender from which
such Swingline Loan shall be made, the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan.  The Administrative Agent
will promptly advise the applicable Swingline Lender of any such notice received
from the Borrower.  Each Swingline Lender shall make each applicable Swingline
Loan available to the Borrower by means of a credit to the general deposit
account of the Borrower with such Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., Atlanta, Georgia time, on the requested date of such Swingline Loan.

 

(c)                                  Participations by Lenders in Swingline
Loans.  Any Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Atlanta, Georgia time on any Business Day,
require the Lenders of the applicable Class to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans of such
Class made by such Swingline Lender.  Such notice to the Administrative Agent
shall specify the aggregate amount of Swingline Loans in which the applicable
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above in this paragraph, to pay to the
Administrative Agent, for account of the applicable Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Loans; provided that no
Lender shall be required to purchase a participation in a Swingline Loan
pursuant to this Section 2.04(c) if (x) the conditions

 

42

--------------------------------------------------------------------------------



 

set forth in Section 4.02 would not be satisfied in respect of a Borrowing at
the time such Swingline Loan was made and (y) the Required Lenders of the
respective Class shall have so notified the applicable Swingline Lender in
writing and shall not have subsequently determined that the circumstances giving
rise to such conditions not being satisfied no longer exist.  Unless a Swingline
Lender has received the written notice referred to in the previous sentence
prior to the time such Swingline Loan was made, then, subject to the terms and
conditions hereof, such Swingline Lender shall be entitled to assume all such
conditions are satisfied.

 

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the relevant Swingline Lender.  Any amounts received by a Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(d)                                 Resignation and Replacement of Swingline
Lender.  Any Swingline Lender may resign and be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the resigning Swingline
Lender and a successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such resignation and replacement of any Swingline Lender. In
addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.19(a), then each Swingline Lender may,
upon prior written notice to the Borrower and the Administrative Agent, resign
as a Swingline Lender, effective at the close of business Atlanta, Georgia time
on a date specified in such notice (which date may not be less than five
Business Days after the date of such notice). On or after the effective date of
any such resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint one or more successor Swingline Lenders. The Administrative
Agent shall notify the Lenders of any such appointment of a successor Swingline
Lender. Upon the effectiveness of any resignation of any Swingline Lender, the
Borrower shall repay in full all outstanding Swingline Loans made by such
Swingline Lender together with all accrued interest thereon. From and after the
effective date of the appointment of a successor Swingline Lender, (i) such
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement

 

43

--------------------------------------------------------------------------------



 

with respect to Swingline Loans to be made by such successor Swingline Lender
thereafter and (ii) references herein to the term “Swingline Lender” and/or
“Swingline Lenders” shall be deemed to refer to such successor or successors
(and the other current Swingline Lenders, if applicable) or to any previous
Swingline Lender, or to such successor or successors (and all current Swingline
Lenders) and all previous Swingline Lenders, as the context shall require. After
the replacement of the Swingline Lender hereunder, the replaced Swingline Lender
shall have no obligation to make additional Swingline Loans.

 

SECTION 2.05.  Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request each Issuing Bank to issue, at any time
and from time to time during the Availability Period and under either the Dollar
Commitments or Multicurrency Commitments, Letters of Credit denominated in
Dollars or (in the case of Letters of Credit under the Multicurrency
Commitments) in any Agreed Foreign Currency for its own account or the account
of its designee (provided that the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of the Letters of Credit hereunder) in such form as is acceptable to
such Issuing Bank in its reasonable determination; provided that, for the
avoidance of doubt, SunTrust and ING, in their respective capacities as an
Issuing Bank, shall only be required to issue Letters of Credit in Dollars. 
Letters of Credit issued hereunder shall constitute utilization of the
Commitments up to the aggregate amount available to be drawn thereunder. 
Notwithstanding anything to the contrary in this Agreement, no Issuing Bank
shall be under any obligation to issue, amend, renew or extend any Letter of
Credit and each Letter of Credit issued, amended, renewed or extended hereunder
shall be issued, amended, renewed or extended in the sole discretion of the
applicable Issuing Bank on an uncommitted basis.

 

(b)                                 Notice of Issuance, Amendment, Renewal or
Extension.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to any
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and Currency of such Letter of Credit, whether such Letter
of Credit is to be issued under the Dollar Commitments or the Multicurrency
Commitments, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

44

--------------------------------------------------------------------------------



 

(c)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the applicable
Issuing Bank requested to issue such Letter of Credit (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section)  shall not exceed the amount set
forth opposite the name of such Issuing Bank on Schedule 2.05 (or such greater
amount as such Issuing Bank may agree in its sole discretion); (ii) the total
Revolving Dollar Credit Exposures shall not exceed the aggregate Dollar
Commitments at such time; (iii) the total Revolving Multicurrency Credit
Exposures shall not exceed the aggregate Multicurrency Commitments at such time;
(iv) with respect to each Issuing Bank that is a Swingline Lender, the sum of
such Swingline Lender’s outstanding Multicurrency Loans, its LC Exposure, its
outstanding Swingline Loans and (without duplication) its other Swingline
Exposure shall not exceed its Multicurrency Commitment then in effect; and
(v) the total Covered Debt Amount shall not exceed the Borrowing Base then in
effect.

 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the date twelve months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date); provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods.  No Letter of Credit may be renewed following the
earlier to occur of the Commitment Termination Date and the Termination Date,
except to the extent that the relevant Letter of Credit is Cash Collateralized
no later than five Business Days prior to the Commitment Termination Date or
Termination Date, as applicable, and the Borrower pays the applicable Issuing
Bank all fronting fees scheduled to be due and payable during the term of the
relevant Letter of Credit or supported by another letter of credit, in each case
pursuant to arrangements reasonably satisfactory to the applicable Issuing Bank
and the Administrative Agent.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit of a Class (or an amendment to a Letter of Credit increasing
the amount thereof) by an Issuing Bank, and without any further action on the
part of such Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender of such Class, and each Lender of such Class hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, of the aggregate amount available to be drawn under such Letter of
Credit.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the applicable Commitments; provided that no Lender shall be
required to purchase a participation in a Letter of Credit pursuant to this
Section 2.05(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Administrative Agent or any Lender shall have so notified such
Issuing Bank in writing at least two Business Days prior to the requested date
of issuance of such Letter of Credit and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.  Unless an

 

45

--------------------------------------------------------------------------------



 

Issuing Bank has received written notice from any Lender, the Administrative
Agent or the Borrower, at least two Business Days prior to the requested date of
issuance of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall be entitled to
assume all such conditions are satisfied.

 

In consideration and in furtherance of the foregoing, each Lender of a
Class hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Bank, such Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of each
LC Disbursement made by such Issuing Bank in respect of Letters of Credit of
such Class promptly upon the request of such Issuing Bank at any time from the
time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason.  Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each such payment shall
be made in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this paragraph
to reimburse an Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)                                   Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such Issuing Bank in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
11:00 a.m., Atlanta, Georgia time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., Atlanta, Georgia time, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time; provided that, if such LC Disbursement is not less
than $1,000,000 and is denominated in Dollars, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with a Syndicated ABR
Borrowing or a Swingline Loan of the respective Class in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Syndicated ABR Borrowing or
Swingline Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and

 

46

--------------------------------------------------------------------------------



 

irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Letter of Credit,
and (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

 

(i)                                     the Issuing Banks may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

 

(ii)                                  the Issuing Banks shall have the right, in
their sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit; and

 

(iii)                               this sentence shall establish the standard
of care to be exercised by the Issuing Banks when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).

 

(h)                                 Disbursement Procedures.  Each Issuing Bank
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit
issued by such Issuing Bank.  The applicable Issuing Bank shall promptly after
such examination notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay

 

47

--------------------------------------------------------------------------------



 

in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.

 

(i)                                     Interim Interest.  If any Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Syndicated ABR Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement within two Business Days following the date when due pursuant to
paragraph (f) of this Section, then the provisions of Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for account of such Lender to the extent of such
payment.

 

(j)                                    Resignation and/or Replacement of an
Issuing Bank.  An Issuing Bank may resign and be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the resigning Issuing
Bank and the successor Issuing Bank.  In addition, if any Issuing Bank, in its
capacity as a Lender, assigns all of its Loans and Commitments in accordance
with the terms of this Agreement, such Issuing Bank may, with the prior written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that no consent of the Borrower shall be required if an Event
of Default has occurred and is continuing), resign as an Issuing Bank hereunder
upon not less than three Business Days prior written notice to the
Administrative Agent and the Borrower; provided, further, in determining whether
to give any such consent, the Borrower may consider, among other factors, the
sufficiency of availability of Letters of Credit hereunder.  The Administrative
Agent shall notify the Lenders of any such resignation and replacement of an
Issuing Bank.  Upon the effectiveness of any resignation or replacement of an
Issuing Bank, the Borrower shall pay all unpaid fees accrued for account of the
resigning or replaced Issuing Bank pursuant to Section 2.11(b). From and after
the effective date of the appointment of a successor Issuing Bank, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” and/or “Issuing
Banks” shall be deemed to refer to such successor or successors (and other
current Issuing Banks, if applicable) or to any previous Issuing Bank, or to
such successor or successors (and all other current Issuing Banks) and all
previous Issuing Banks, as the context shall require. After the effective
replacement or resignation of the Issuing Bank hereunder, the replaced or
resigning Issuing Bank, as the case may be, shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.

 

(k)                                 Cash Collateralization.  If the Borrower
shall be required to provide Cash Collateral for LC Exposure pursuant to
Section 2.05(d), Section 2.09(a), Section 2.10(b) or (c) or the penultimate
paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Administrative Agent, for the benefit of the Lenders, Cash denominated in
the Currency of the Letter of Credit under which

 

48

--------------------------------------------------------------------------------



 

such LC Exposure arises in an amount equal to the amount required under
Section 2.05(d), Section 2.09(a), Section 2.10(b) or (c) or the penultimate
paragraph of Article VII, as applicable.  Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
under and as defined in the Guarantee and Security Agreement, and for these
purposes the Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

(l)                                     Additional Issuing Banks.  From time to
time, the Borrower may, by notice to the Administrative Agent, designate one or
more additional Lenders as an Issuing Bank, so long as each such Lender agrees
(in its sole discretion) to act in such capacity and is reasonably satisfactory
to the Administrative Agent; provided that each such notice shall include an
updated Schedule 2.05; provided, further, that the Borrower shall not update
Schedule 2.05 to increase any Issuing Bank’s maximum LC Exposure without such
Issuing Bank’s consent. Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed) and shall
thereafter be an Issuing Bank hereunder for all purposes.

 

SECTION 2.06.  Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by (i) in the case of any Loan (other
than a Syndicated ABR Borrowing), 11:00 a.m. Atlanta, Georgia time, and (ii) in
the case of any Loan that is a Syndicated ABR Borrowing, 1:00 p.m. Atlanta,
Georgia time, in each case, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed funding deadline of any Borrowing set forth in clause (a) above
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans.  If
such Lender pays

 

49

--------------------------------------------------------------------------------



 

such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
this paragraph shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

SECTION 2.07.  Interest Elections.

 

(a)                                 Elections by the Borrower for Syndicated
Borrowings.  Subject to Section 2.03(d), the Loans constituting each Syndicated
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request.  Thereafter, the Borrower may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurocurrency
Borrowing, may elect the Interest Period therefor, all as provided in this
Section; provided, however, that (i) a Syndicated Borrowing of a Class may only
be continued or converted into a Syndicated Borrowing of the same Class, (ii) a
Syndicated Borrowing denominated in one Currency may not be continued as, or
converted to, a Syndicated Borrowing in a different Currency, (iii) no
Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments, and (iv) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted to
a Borrowing of a different Type.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders of the respective
Class holding the Loans constituting such Borrowing, and the Loans constituting
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Loans, which may not be converted or continued.

 

(b)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Syndicated
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but no later than the close of
business on the date of such request) by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Content of Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing (including the Class) to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) of this paragraph shall be
specified for each resulting Borrowing);

 

50

--------------------------------------------------------------------------------



 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether, in the case of a Borrowing
denominated in Dollars, the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period therefor after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d).

 

(d)                                 Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  Failure to Elect; Events of Default.  If
the Borrower fails to deliver a timely and complete Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
therefor, then, unless such Borrowing is repaid as provided herein, (i) if such
Borrowing is denominated in Dollars, at the end of such Interest Period such
Borrowing shall be converted to a Syndicated Eurocurrency Borrowing of the same
Class having an Interest Period of one month, and (ii) if such Borrowing is
denominated in a Foreign Currency, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  Notwithstanding any contrary
provision hereof (other than the last paragraph of Article VII), if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, (i) any Eurocurrency
Borrowing denominated in Dollars shall, at the end of the applicable Interest
Period for such Eurocurrency Borrowing, be automatically converted to an ABR
Borrowing and (ii) any Eurocurrency Borrowing denominated in a Foreign Currency
shall not have an Interest Period of more than one month’s duration.

 

SECTION 2.08.  Termination, Reduction or Increase of the Commitments.

 

(a)                                 Scheduled Termination.  Unless previously
terminated, the Commitments of each Class shall terminate on the Commitment
Termination Date.

 

(b)                                 Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Commitments
of either Class; provided that (i) each reduction of the Commitments of a
Class shall be in an amount that is $10,000,000 (or, if less, the entire amount
of the Commitments of such Class) or a larger multiple of $5,000,000 in excess
thereof (or, if less, the entire amount of the Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Commitments of either
Class if, after giving effect to any concurrent prepayment of the Syndicated
Loans of such Class in accordance with Section 2.10, the total Revolving Credit
Exposures of such Class would exceed the total Commitments of such Class.  Any
such reduction of the Commitments below the principal amount of the Swingline
Loans permitted under Section 2.04(a)(i) and the Letters of Credit permitted
under Section 2.05(c)(i) shall result in a dollar-for-dollar reduction of such
amounts as applicable.

 

51

--------------------------------------------------------------------------------



 

(c)                                  Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of a Class delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Commitments of a Class shall be permanent.  Each
reduction of the Commitments of a Class shall be made ratably among the Lenders
of such Class in accordance with their respective Commitments.

 

(e)                                  Increase of the Commitments.

 

(i)                                     Requests for Increase by Borrower.  The
Borrower may, at any time, request that the Commitments hereunder of a Class be
increased (each such proposed increase being a “Commitment Increase”) upon
notice to the Administrative Agent (who shall promptly notify the Lenders),
which notice shall specify each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which shall be a Business Day
at least three Business Days (or such lesser period as the Administrative Agent
may reasonably agree) after delivery of such notice and 30 days prior to the
Commitment Termination Date; provided that:

 

(A)                               the minimum amount of the Commitment of any
Assuming Lender, and the minimum amount of the increase of the Commitment of any
Increasing Lender, as part of such Commitment Increase shall be $10,000,000 or a
larger multiple of $5,000,000 in excess thereof (or such lesser amount as the
Administrative Agent may reasonably agree);

 

(B)                               immediately after giving effect to such
Commitment Increase, the total Commitments of all of the Lenders hereunder shall
not exceed $750,000,000;

 

(C)                               each Assuming Lender shall be consented to by
the Administrative Agent and each Issuing Bank (such consent not to be
unreasonably withheld or delayed);

 

(D)                               no Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from the proposed
Commitment Increase; and

 

52

--------------------------------------------------------------------------------



 

(E)                                the representations and warranties contained
in this Agreement shall be true and correct in all material respects (or, in the
case of any portion of the representations and warranties already subject to a
materiality qualifier, true and correct in all respects) on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)                                  Effectiveness of Commitment Increase by
Borrower.  An Assuming Lender, if any, shall become a Lender hereunder as of
such Commitment Increase Date and the Commitment of the respective Class of any
Increasing Lender and such Assuming Lender shall be increased as of such
Commitment Increase Date; provided that:

 

(x)                                 the Administrative Agent shall have received
on or prior to 11:00 a.m., Atlanta, Georgia time, on such Commitment Increase
Date (or on or prior to a time on an earlier date specified by the
Administrative Agent) a certificate of a duly authorized officer of the Borrower
stating that each of the applicable conditions to such Commitment Increase set
forth in the foregoing paragraph (i) has been satisfied; and

 

(y)                                 each Assuming Lender or Increasing Lender
shall have delivered to the Administrative Agent, on or prior to 11:00 a.m.,
Atlanta, Georgia time on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent), an agreement, in form
and substance satisfactory to the Borrower and the Administrative Agent,
pursuant to which such Lender shall, effective as of such Commitment Increase
Date, undertake a Commitment or an increase of Commitment in each case of the
respective Class, duly executed by such Assuming Lender or Increasing Lender, as
applicable, and the Borrower and acknowledged by the Administrative Agent.

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

 

(iii)                               Recordation into Register.  Upon its receipt
of an agreement referred to in clause (ii)(y) above executed by an Assuming
Lender or any Increasing Lender, together with the certificate referred to in
clause (ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)                              Adjustments of Borrowings upon Effectiveness
of Increase.  On the Commitment Increase Date, the Borrower shall (A) prepay the
outstanding Loans (if any) of the affected Class in full, (B) simultaneously
borrow new Loans of such Class hereunder in an amount equal to such prepayment;
provided that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender

 

53

--------------------------------------------------------------------------------



 

shall be effected by book entry to the extent that any portion of the amount
prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.15 as a result of any such prepayment. 
Concurrently therewith, the Lenders of such Class shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit of
such Class so that such interests are held ratably in accordance with their
commitments of such Class as so increased.

 

SECTION 2.09.  Repayment of Loans; Evidence of Debt.

 

(a)                                 Repayment.  The Borrower hereby
unconditionally promises to pay the Loans of each Class as follows:

 

(i)                                     to the Administrative Agent for account
of the Lenders of such Class the outstanding principal amount of the Syndicated
Loans of such Class on the Final Maturity Date; and

 

(ii)                                  to the applicable Swingline Lender the
then unpaid principal amount of each Swingline Loan of each Class denominated in
Dollars made by such Swingline Lender, on the earlier of the Commitment
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least ten Business Days after
such Swingline Loan is made; provided that on each date that a Syndicated
Borrowing of such Class is made, the Borrower shall repay all Swingline Loans of
such Class then outstanding.

 

In addition, on the Commitment Termination Date, the Borrower shall deposit Cash
into the Letter of Credit Collateral Account (denominated in the Currency of the
Letter of Credit under which such LC Exposure arises) in an amount equal to 100%
of the undrawn face amount of all Letters of Credit outstanding on the close of
business on the Commitment Termination Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)                                 Manner of Payment.  Prior to any repayment
or prepayment of any Borrowings of any Class hereunder, the Borrower shall
select the Borrowing or Borrowings of such Class to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than the time set forth in Section 2.10(e) prior to the scheduled date of
such repayment; provided that each repayment of Borrowings of a Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class.  If the Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable
Class and, second, to other Borrowings of such Class in the order

 

54

--------------------------------------------------------------------------------



 

of the remaining duration of their respective Interest Periods (the Borrowing
with the shortest remaining Interest Period to be repaid first).  Each payment
of a Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.

 

(c)                                  Maintenance of Records by Lenders.  Each
Lender shall maintain in accordance with its usual practice records evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(d)                                 Maintenance of Records by the Administrative
Agent.  The Administrative Agent shall maintain records in which it shall record
(i) the amount and Currency of each Loan made hereunder, the Class and Type
thereof and each Interest Period therefor, (ii) the amount and Currency of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender of such Class hereunder and (iii) the amount and
Currency of any sum received by the Administrative Agent hereunder for account
of the Lenders and each Lender’s share thereof.

 

(e)                                  Effect of Entries.  The entries made in the
records maintained pursuant to paragraph (c) or (d) of this Section shall be
prima facie evidence, absent obvious error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f)                                   Promissory Notes.  Any Lender may request
that Loans of any Class made by it be evidenced by a promissory note; in such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

SECTION 2.10.  Prepayment of Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, without premium or penalty except for payments under
Section 2.15, subject to the requirements of this Section.

 

(b)                                 Mandatory Prepayments due to Changes in
Exchange Rates.

 

(i)                                     Determination of Amount Outstanding.  On
each Quarterly Date and, in addition, promptly upon the receipt by the
Administrative Agent of a Currency Valuation Notice (as defined below), the
Administrative Agent shall determine the aggregate Revolving Multicurrency
Credit Exposure.  For the purpose of this determination, the outstanding
principal amount of any Loan that is denominated in any Foreign Currency shall
be deemed to be the Dollar Equivalent of the amount in the Foreign Currency of
such Loan, determined as of such Quarterly Date or, in the case of a Currency
Valuation

 

55

--------------------------------------------------------------------------------



 

Notice received by the Administrative Agent prior to 11:00 a.m., Atlanta,
Georgia time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received.  Upon making such determination, the
Administrative Agent shall promptly notify the Multicurrency Lenders and the
Borrower thereof.

 

(ii)                                  Prepayment.  If on the date of such
determination the aggregate Revolving Multicurrency Credit Exposure minus the
Multicurrency LC Exposure fully Cash Collateralized on such date exceeds 105% of
the aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall prepay the Syndicated Multicurrency Loans and Swingline
Multicurrency Loans (and/or provide Cash Collateral for Multicurrency LC
Exposure as specified in Section 2.05(k)) within 15 Business Days following the
Borrower’s receipt of notice from the Administrative Agent pursuant to clause
(b)(i) above in such amounts as shall be necessary so that after giving effect
thereto the aggregate Revolving Multicurrency Credit Exposure does not exceed
the Multicurrency Commitments.

 

For purposes hereof “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

Any prepayment pursuant to this paragraph shall be applied, first to Swingline
Multicurrency Loans outstanding, second, to Syndicated Multicurrency Loans
outstanding and third, as cover for Multicurrency LC Exposure.

 

(c)                                  Mandatory Prepayments due to Borrowing Base
Deficiency.  In the event that at any time any Borrowing Base Deficiency shall
exist, the Borrower shall, within five Business Days after delivery of the
applicable Borrowing Base Certificate, prepay the Loans (or provide Cash
Collateral for Letters of Credit as contemplated by Section 2.05(k)) or reduce
Other Covered Indebtedness or any other Indebtedness that is included in the
Covered Debt Amount at such time in such amounts as shall be necessary so that
such Borrowing Base Deficiency is cured; provided that (i) the aggregate amount
of such prepayment of Loans (and Cash Collateral for Letters of Credit) shall be
at least equal to the Revolving Percentage times the aggregate prepayment of the
Covered Debt Amount, and (ii) if, within five Business Days after delivery of a
Borrowing Base Certificate demonstrating such Borrowing Base Deficiency, the
Borrower shall present the Lenders with a reasonably feasible plan acceptable to
the Required Lenders in their sole discretion to enable such Borrowing Base
Deficiency to be cured within 30 Business Days (which 30-Business Day period
shall include the five Business Days permitted for delivery of such plan), then
such prepayment or reduction shall not be required to be effected immediately
but may be effected in accordance with such plan (with such modifications as the
Borrower may reasonably determine), so long as such Borrowing Base Deficiency is
cured within such 30-Business Day period.

 

56

--------------------------------------------------------------------------------



 

(d)                                 Mandatory Prepayments During Amortization
Period.  During the period commencing on the date immediately following the
Commitment Termination Date and ending on the Final Maturity Date:

 

(i)                                     Asset Disposition.  If the Borrower or
any of its Subsidiaries (other than a Financing Subsidiary) Disposes of any
property which results in the receipt by such Person of Net Cash Proceeds in
excess of $2,000,000 in the aggregate since the Commitment Termination Date, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds no later than the fifth Business Day following the
receipt of such Net Cash Proceeds (such prepayments to be applied as set forth
in Section 2.09(b)).

 

(ii)                                  Equity Issuance.  Upon the sale or
issuance by the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary) of any of its Equity Interests (other than any sales or issuances of
Equity Interests to the Borrower or any Subsidiary Guarantor), the Borrower
shall prepay an aggregate principal amount of Loans equal to 75% of all Net Cash
Proceeds received therefrom no later than the fifth Business Day following the
receipt of such Net Cash Proceeds (such prepayments to be applied as set forth
in Section 2.09(b)).

 

(iii)                               Indebtedness.  Upon the incurrence or
issuance by the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary) of any Indebtedness, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom no later than the fifth Business Day following the receipt of such Net
Cash Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).

 

(iv)                              Extraordinary Receipt.  Upon any Extraordinary
Receipt (which, when taken with all other Extraordinary Receipts received after
the Commitment Termination Date, exceeds $5,000,000 in the aggregate) received
by or paid to or for the account of the Borrower or any of its Subsidiaries
(other than a Financing Subsidiary), and not otherwise included in clauses (i),
(ii) or (iii) of this Section 2.10(d), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom no later than the fifth Business Day following the receipt of such Net
Cash Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).

 

(v)                                 Return of Capital.  If any Obligor shall
receive any Return of Capital (other than from any Financing Subsidiary), the
Borrower shall prepay an aggregate principal amount of Loans equal to 90% of
such Return of Capital (excluding amounts payable by the Borrower pursuant to
Section 2.15) no later than the fifth Business Day following the receipt of such
Return of Capital (such prepayments to be applied as set forth in
Section 2.09(b)).

 

Notwithstanding the foregoing, (I) Net Cash Proceeds and Return of Capital
required to be applied to the prepayment of the Loans pursuant to this
Section 2.10(d) shall (A) be applied in accordance with the Guarantee and
Security Agreement and (B) exclude the amount necessary for the Borrower to make
all required distributions (which shall be no less than the amount estimated in
good faith by Borrower under Section 6.05(b) herein) to maintain the status of a

 

57

--------------------------------------------------------------------------------



 

RIC under the Code and a “business development company” under the Investment
Company Act for so long as the Borrower retains such status and (II) if the
Loans to be prepaid pursuant to this Section 2.10(d) are Eurocurrency Loans, the
Borrower may defer such prepayment until the last day of the Interest Period
applicable to such Loans, so long as the Borrower deposits an amount equal to
such Net Cash Proceeds, no later than the fifth Business Day following the
receipt of such Net Cash Proceeds, into a segregated collateral account in the
name and under the dominion and control of the Administrative Agent, pending
application of such amount to the prepayment of the Loans on the last day of
such Interest Period; provided, further, that the Administrative Agent may
direct the application of such deposits as set forth in Section 2.09(b) at any
time and if the Administrative Agent does so, no amounts will be payable by the
Borrower pursuant to Section 2.15.

 

(e)                                  Notices, Etc.  The Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan
made by a Swingline Lender, such Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing denominated in Dollars (other than in the case of a
prepayment pursuant to Section 2.10(d)), not later than 11:00 a.m., Atlanta,
Georgia time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than in the case of a prepayment pursuant to Section 2.10(d)), not later
than 11:00 a.m., London time, four Business Days before the date of prepayment,
(iii) in the case of prepayment of a Syndicated ABR Borrowing (other than in the
case of a prepayment pursuant to Section 2.10(d)), not later than 11:00 a.m.,
Atlanta, Georgia time, on the date of prepayment, (iv) in the case of prepayment
of a Swingline Loan, not later than 11:00 a.m., Atlanta, Georgia time, on the
date of prepayment, or (v) in the case of any prepayment pursuant to
Section 2.10(d), not later than 11:00 a.m., Atlanta, Georgia time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if (i) a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments of a Class as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (ii) any notice given in connection
with Section 2.10(d) may be conditioned on the consummation of the applicable
transaction contemplated by such Section and the receipt by the Borrower or any
such Subsidiary (other than a Financing Subsidiary) of Net Cash Proceeds. 
Promptly following receipt of any such notice relating to a Syndicated
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02 or in the case of a Swingline Loan, as provided in
Section 2.04, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Syndicated Borrowing of a
Class shall be applied ratably to the Loans of such Class included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and shall be made in the manner specified in
Section 2.09(b).

 

58

--------------------------------------------------------------------------------



 

SECTION 2.11.  Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for account of each Lender a commitment fee, which
shall accrue at a rate per annum equal to 0.375% on the average daily unused
amount of the Dollar Commitment and Multicurrency Commitment, as applicable, of
such Lender during the period from and including the Effective Date to but
excluding the earlier of the date such commitment terminates and the Commitment
Termination Date.  Accrued commitment fees shall be payable within one Business
Day after each Quarterly Date and on the earlier of the date the Commitments of
the respective Class terminate and the Commitment Termination Date, commencing
on the first such date to occur after the Effective Date.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, (i) the daily unused
amount of the applicable Commitment shall be determined as of the end of each
day and (ii) the Commitment of any Class of a Lender shall be deemed to be used
to the extent of the outstanding Syndicated Loans and LC Exposure of such
Class of such Lender (and the Swingline Exposure of such Class of such Lender
shall be disregarded for such purpose).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for account of each Lender a
participation fee with respect to its participations in Letters of Credit of
each Class, which shall accrue at a rate per annum equal to the Applicable
Margin applicable to interest on Eurocurrency Loans on the average daily amount
of such Lender’s LC Exposure of such Class (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment of such Class terminates and the date on which such
Lender ceases to have any LC Exposure of such Class, and (ii) to each Issuing
Bank a fronting fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of such Issuing Bank’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such fees with respect to the Letters of
Credit shall be payable on the Termination Date and the Borrower shall pay any
such fees that have accrued and that are unpaid on the Termination Date and, in
the event any Letters of Credit shall be outstanding that have expiration dates
after the Termination Date, the Borrower shall prepay on the Termination Date
the full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the Termination Date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and, in
that connection, the Lenders agree not later than the date two Business Days
after the date upon which the last such Letter of Credit shall expire or be
terminated to rebate to the Borrower the excess, if any, of the aggregate
participation and fronting fees that have been prepaid by the Borrower over the
sum of the amount of such fees that ultimately accrue through the date of such
expiration or termination and the aggregate amount of all other unpaid
obligations hereunder at such time).  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be

 

59

--------------------------------------------------------------------------------



 

payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in Dollars (or, at the election of the Borrower
with respect to any fees payable to an Issuing Bank on account of Letters of
Credit issued by such Issuing Bank in any Foreign Currency, in such Foreign
Currency) and immediately available funds, to the Administrative Agent (or to
the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent obvious error.

 

SECTION 2.12.  Interest.

 

(a)                                 ABR Loans.  The Loans constituting each ABR
Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Eurocurrency Loans.  The Loans constituting
each Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the related Interest Period for such Borrowing plus the
Applicable Margin.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing, if any Event of Default has occurred and is continuing and the
Required Lenders have elected to increase pricing, the interest rates applicable
to Loans and any fee or other amount payable by the Borrower hereunder shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above, (ii) in the case of any Letter of Credit, 2%
plus the fee otherwise applicable to such Letter of Credit as provided in
Section 2.11(b)(i), or (iii) in the case of any fee or other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan in the Currency in which such Loan is denominated and, in the case of
Syndicated Loans, upon the Termination Date; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Syndicated ABR Loan prior to the Final Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed
(i) by reference to the Alternate Base Rate at

 

60

--------------------------------------------------------------------------------



 

times when the Alternate Base Rate is based on the Prime Rate and (ii) on
Multicurrency Loans denominated in Pounds Sterling or Canadian Dollars shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.

 

SECTION 2.13.  Inability to Determine Interest Rates.  (a) If prior to the
commencement of any Interest Period for any Eurocurrency Borrowing of a
Class (the Currency of such Borrowing herein called the “Affected Currency”):

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that, by reason of circumstances affecting the
relevant interbank market, adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency (including,
without limitation, because the Screen Rate is not available or published on a
current basis) for such Interest Period; or

 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders of such Class of Commitments that the
Adjusted LIBO Rate for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and the affected Lenders
as promptly as practicable thereafter.  Until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Syndicated Borrowing to, or the continuation of any Syndicated
Borrowing as, a Eurocurrency Borrowing denominated in the Affected Currency
shall be ineffective and, if the Affected Currency is Dollars, such Syndicated
Borrowing (unless prepaid) shall be continued as, or converted to, a Syndicated
ABR Borrowing, (ii) if the Affected Currency is Dollars and any Borrowing
Request requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing
shall be made as a Syndicated ABR Borrowing and (iii) if the Affected Currency
is a Foreign Currency, then either, at the Borrower’s election, (A) any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective, or (B) the LIBO Rate for such
Eurocurrency Borrowing shall be the cost to each Lender to fund its pro rata
share of such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion), which
each Lender shall provide to the Administrative Agent, and the Administrative
Agent shall provide to the Borrower, within five (5) Business Days of the
Borrower’s request to the Administrative Agent therefor; provided that any rate
provided under this clause (B) shall expire, to the extent the Borrower has not
elected to use such rate, on the date that is five (5) Business Days after the
delivery by the Administrative Agent thereof.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i)

 

61

--------------------------------------------------------------------------------



 

above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) above have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the Screen
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin).  Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date that a draft of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.13(b), only to the extent
the Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis) (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, then either,
at the Borrower’s election, (A) any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be ineffective
or (B) the LIBO Rate for such Eurocurrency Borrowing shall be the cost to each
Lender to fund its pro rata share of such Eurocurrency Borrowing (from whatever
source and using whatever methodologies as such Lender may select in its
reasonable discretion), which each Lender shall provide to the Administrative
Agent, and the Administrative Agent shall provide to the Borrower, within five
(5) Business Days of the Borrower’s request to the Administrative Agent
therefor; provided that any rate provided under this clause (B) shall expire, to
the extent the Borrower has not elected to use such rate, on the date that is
five (5) Business Days after the delivery by the Administrative Agent thereof;
provided, that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

SECTION 2.14.  Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

62

--------------------------------------------------------------------------------



 

(ii)                                  impose on any Administrative Agent, any
Lender or any Issuing Bank or the London interbank market any other condition,
cost or expense (other than (A) Indemnified Taxes, (B) Other Taxes, (C) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(D) Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, converting to, continuing or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, in Dollars, such additional amount or amounts
as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender or any Issuing Bank determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Swingline Loans and
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity requirements), by an
amount deemed to be material by such Lender or such Issuing Bank, then from time
to time the Borrower will pay to such Lender or such Issuing Bank, as the case
may be, in Dollars, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or an Issuing Bank setting forth in reasonable detail the basis for
and the calculation of the amount or amounts, in Dollars, necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be promptly
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than six months prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing

 

63

--------------------------------------------------------------------------------



 

Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Syndicated Loan on the date specified
in any notice delivered pursuant hereto (including, in connection with any
Commitment Increase Date, and regardless of whether such notice is permitted to
be revocable under Section 2.10(e) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and reasonable expense attributable to such event
(excluding loss of anticipated profits).  In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of:

 

(i)                                     the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Currency for such Interest
Period, over

 

(ii)                                  the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for deposits denominated in
such Currency from other banks in the Eurocurrency market at the commencement of
such period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth in reasonable
detail the basis for and the calculation of the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

SECTION 2.16.  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and

 

64

--------------------------------------------------------------------------------



 

clear of and without deduction for any Taxes, except as required by applicable
law; provided that if the Borrower shall be required to deduct any Taxes from
such payments, then (i) if such Taxes are Indemnified Taxes, the sum payable by
the Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, applicable Lender or applicable Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or the
Administrative Agent, as applicable, shall make such deductions and (iii) the
Borrower or the Administrative Agent, as applicable, shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank for and, within 10 Business Days after written demand therefor, pay the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, or required to be withheld or deducted from a payment
to such Administrative Agent, such Lender or such Issuing Bank, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, except to
the extent that any such Indemnified Taxes or Other Taxes arise as the result of
the fraud, gross negligence or willful misconduct of the Administrative Agent,
such Lender or such Issuing Bank.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

(d)                                 Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 Business Days
after written demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(f) relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

65

--------------------------------------------------------------------------------



 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Tax Documentation.  (i) Any Foreign Lender
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a United States Person
shall deliver to the Borrower and the Administrative Agent (and such additional
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed and executed copies of Internal Revenue
Service Form W-9 or any successor form certifying that such Lender is exempt
from U.S. federal backup withholding tax; and

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(w)                               duly completed and executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E or any successor form claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

66

--------------------------------------------------------------------------------



 

(x)                                 duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States,

 

(y)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (1) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (2) duly completed and executed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form) certifying that the Foreign Lender is not a United States Person, or

 

(z)                                  any other form including Internal Revenue
Service Form W-8IMY as applicable prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(iii)                               In addition, each Lender shall deliver such
forms promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Lender; provided it is legally able to do so at the
time.  Each Lender shall promptly notify the Borrower and the Administrative
Agent at any time the chief tax officer of such Lender becomes aware that it no
longer satisfies the legal requirements to provide any previously delivered form
or certificate to the Borrower (or any other form of certification adopted by
the U.S. or other taxing authorities for such purpose).

 

(g)                                  Documentation Required by FATCA.  If a
payment made to a Lender under this Agreement would be subject to Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such document prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
respective obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or an Issuing Bank determines, in its sole
discretion, exercised in good faith, that it has received a refund or credit (in
lieu of such refund) of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts

 

67

--------------------------------------------------------------------------------



 

pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or credit), net of all
reasonable out-of-pocket expenses of the Administrative Agent, any Lender or an
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent, any
Lender or an Issuing Bank, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, any Lender or an Issuing
Bank in the event the Administrative Agent, any Lender or an Issuing Bank is
required to repay such refund or credit to such Governmental Authority. 
Notwithstanding anything to the contrary in this clause (h), in no event will
the Administrative Agent, any Lender or an Issuing Bank be required to pay any
amount to Borrower pursuant to this clause (h), the payment of which would place
such Person in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund or
credit had never been paid.  This subsection shall not be construed to require
the Administrative Agent, any Lender or an Issuing Bank to make available its
tax returns or its books or records (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

SECTION 2.17.  Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., Atlanta,
Georgia time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except as otherwise expressly provided in the
relevant Loan Document and except payments to be made directly to any Issuing
Bank or any Swingline Lender as expressly provided herein and payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03, which shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

 

All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent

 

68

--------------------------------------------------------------------------------



 

otherwise provided therein) are payable in Dollars.  Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees of a Class then due hereunder, such funds shall be applied
(i) first, to pay interest and fees of such Class then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees of such Class then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements of such Class then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements of such Class then due to such
parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein: (i)  each Syndicated Borrowing of a Class shall be
made from the Lenders of such Class, each payment of commitment fee under
Section 2.11 shall be made for account of the Lenders of the applicable Class,
and each termination or reduction of the amount of the Commitments of a
Class under Section 2.08 shall be applied to the respective Commitments of the
Lenders of such Class, pro rata according to the amounts of their respective
Commitments of such Class; (ii) each Syndicated Borrowing of a Class shall be
allocated pro rata among the Lenders of such Class according to the amounts of
their respective Commitments of such Class (in the case of the making of
Syndicated Loans) or their respective Loans of such Class that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Syndicated Loans of a
Class by the Borrower shall be made for account of the Lenders of such Class pro
rata in accordance with the respective unpaid principal amounts of the
Syndicated Loans of such Class held by them; and (iv) each payment of interest
on Syndicated Loans of a Class by the Borrower shall be made for account of the
Lenders of

 

69

--------------------------------------------------------------------------------



 

such Class pro rata in accordance with the amounts of interest on such Loans of
such Class then due and payable to the respective Lenders.

 

(d)                                 Sharing of Payments by Lenders.  If any
Lender of any Class shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Syndicated Loans, or participations in LC Disbursements or Swingline Loans,
of such Class resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Syndicated Loans, and participations in LC
Disbursements and Swingline Loans, and accrued interest thereon of such
Class then due than the proportion received by any other Lender of such Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Syndicated Loans, and participations in LC
Disbursements and Swingline Loans, of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, of such Class; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders or the Issuing Banks hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

(f)                                   Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(e), 2.06(a) or (b) or 2.17(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

70

--------------------------------------------------------------------------------



 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender or is a Non-Consenting Lender (as provided in Section 9.02(d)), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, each Issuing Bank and each Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.19.  Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Defaulting Lender Waterfall.  Any
payment of principal, interest, fees or other amounts received by Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by

 

71

--------------------------------------------------------------------------------



 

Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank or any Swingline Lender hereunder; third, to Cash Collateralize
each Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
the manner described in Section 2.09(a); fourth, as Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in the manner described in Section 2.09(a); sixth, to the payment of
any amounts owing to the Lenders, Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or reimbursement obligations in respect of any LC
Disbursement for which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied and waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations in respect of any LC Disbursement that is owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or reimbursement obligations in respect of any LC
Disbursement that is owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.19(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(ii)                                  Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee pursuant to Sections 2.11(a) and (b) for any period during which
that Lender is a Defaulting Lender (and Borrower shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender); provided that such Defaulting Lender shall be entitled to
receive fees pursuant to Section 2.11(b) for any period during which that Lender
is a Defaulting Lender only to extent allocable to its Applicable Percentage of
the stated amount of

 

72

--------------------------------------------------------------------------------



 

Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.19(d).

 

(B)                               With respect to any Section 2.11(b) fees not
required to be paid to any Defaulting Lender pursuant to clause (A) above,
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iii) below,
(y) pay to each Issuing Bank the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iii)                               Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans shall be reallocated (effective no later
than one Business Day after the Administrative Agent has actual knowledge that
such Lender has become a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Dollar Percentages and Applicable
Multicurrency Percentages, as the case may be (in each case calculated without
regard to such Defaulting Lender’s Commitment), but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. Subject to Section 9.15, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(iv)                              Cash Collateral; Repayment of Swingline
Loans.  If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Borrower shall not later than two Business Days
after demand by the Administrative Agent (at the direction of any Issuing Bank
and/or any Swingline Lender), without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Swingline Exposure (which exposure shall be
deemed equal to the applicable Defaulting Lender’s Applicable Percentage of the
total outstanding Swingline Exposure (other than Swingline Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof)) and
(y) second, Cash Collateralize each Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.19(d) or (z) make other
arrangements reasonably satisfactory to the Administrative Agent, the Issuing
Banks and the Swingline Lenders in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.

 

73

--------------------------------------------------------------------------------



 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lenders and the Issuing Banks agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that such former
Defaulting Lender will, to the extent applicable, purchase at par that portion
of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.19(a)(iii)), and if Cash Collateral has been posted
with respect to such Defaulting Lender, the Administrative Agent will promptly
return or release such Cash Collateral to the Borrower, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) no Swingline Lender shall be
required to fund any Swingline Loans unless it is satisfied that the
participations therein will be fully allocated among Non-Defaulting Lenders in a
manner consistent with clause (a)(iii) above and the Defaulting Lender shall not
participate therein and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that the
participations in any existing Letters of Credit as well as the new, extended,
renewed or increased Letter of Credit has been or will be fully allocated among
the Non-Defaulting Lenders in a manner consistent with clause (a)(iii) above and
such Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in accordance with Section 2.19(d).

 

(d)                                 Cash Collateral.  At any time that there
shall exist a Defaulting Lender, promptly following the written request of
Administrative Agent or any Issuing Bank (with a copy to Administrative Agent)
Borrower shall Cash Collateralize each Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.19(a)(iii) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(i)                                     Grant of Security Interest.  Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) Administrative Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (ii) below. If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral

 

74

--------------------------------------------------------------------------------



 

in an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).  All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at SunTrust.
Borrower shall pay on demand therefor from time to time all reasonable and
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(ii)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.19 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iii)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.19 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) the determination by Administrative Agent and the
Issuing Banks that there exists excess Cash Collateral; provided that, subject
to the other provisions of this Section 2.19, the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure; provided, further, that to the
extent that such Cash Collateral was provided by Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes,

 

75

--------------------------------------------------------------------------------



 

and each of the other Loan Documents when executed and delivered by each Obligor
party thereto will constitute, a legal, valid and binding obligation of such
Obligor, enforceable in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to this Agreement or the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to this Agreement or the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.

 

(a)                                 Financial Statements.  The Borrower has
heretofore delivered to the Lenders the consolidated balance sheet and statement
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of and for the nine month period ending September 30, 2018,
certified by a Financial Officer of the Borrower.  Such financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of the Borrower and its Subsidiaries as
of such date and for such period in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes.

 

(b)                                 No Material Adverse Change.  Since the date
of the most recent Applicable Financial Statements, there has not been any
event, development or circumstance (herein, a “Material Adverse Change”) that
has had or could reasonably be expected to have a material adverse effect on
(i) the business, Portfolio Investments and other assets, liabilities or
financial condition of the Borrower and its Subsidiaries (other than any
Financing Subsidiary) taken as a whole (excluding in any case a decline in the
net asset value of the Borrower or a change in general market conditions or
values of the Borrower’s Portfolio Investments), or (ii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

SECTION 3.05.  Litigation.  There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or

 

76

--------------------------------------------------------------------------------



 

affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower or its Subsidiaries could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.07.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves being maintained in accordance with GAAP or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09.  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  As of the Effective Date, none of the
reports, financial statements, certificates or other written information (other
than projected financial information, other forward looking information relating
to third parties and information of a general economic or general industry
nature) furnished by or on behalf of the Borrower to the Administrative Agent in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) when taken as a whole (and after giving effect to all
updates, modifications and supplements) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

77

--------------------------------------------------------------------------------



 

SECTION 3.10.  Investment Company Act; Margin Regulations.

 

(a)                                 Status as Business Development Company.  The
Borrower has elected to be regulated as a “business development company” within
the meaning of the Investment Company Act and qualifies as a RIC.

 

(b)                                 Compliance with Investment Company Act.  The
business and other activities of the Borrower and its Subsidiaries, including
the making of the Loans hereunder, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the Transactions contemplated by
the Loan Documents do not result in a violation or breach in any material
respect of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder, in each case that are applicable to the Borrower and its
Subsidiaries.

 

(c)                                  Investment Policies.  The Borrower is in
compliance in all respects with the Investment Policies (after giving effect to
any Permitted Policy Amendments), except to the extent that the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Use of Credit.  Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock.

 

SECTION 3.11.  Material Agreements and Liens.

 

(a)                                 Material Agreements.  Part A of Schedule
3.11 is a complete and correct list, as of the Effective Date, of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
as of the Effective Date, and the aggregate principal or face amount outstanding
or that is, or may become, outstanding under each such arrangement is correctly
described in Part A of Schedule 3.11.

 

(b)                                 Liens.  Part B of Schedule 3.11 is a
complete and correct list, as of the Effective Date, of each Lien securing
Indebtedness of any Person outstanding on the Effective Date covering any
property of the Borrower or any of the Subsidiary Guarantors, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Part B of Schedule 3.11.

 

SECTION 3.12.  Subsidiaries and Investments.

 

(a)                                 Subsidiaries.  Set forth on Schedule
3.12(a) is a complete and accurate list of the Borrower’s Subsidiaries as of the
Effective Date.

 

(b)                                 Investments.  Set forth on Schedule
3.12(b) is a complete and correct list, as of the Effective Date, of all
Investments (other than Investments of the types referred to in

 

78

--------------------------------------------------------------------------------



 

clauses (b), (c) and (d) of Section 6.04) held by the Borrower or any of the
Subsidiary Guarantors in any Person on the Effective Date and, for each such
Investment, (x) the identity of the Person or Persons holding such Investment
and (y) the nature of such Investment.  Except as disclosed in Schedule 3.12(b),
each of the Borrower and any of the Subsidiary Guarantors owned, free and clear
of all Liens (other than Liens created pursuant to this Agreement or the
Security Documents and Permitted Liens), all such Investments as of such date.

 

SECTION 3.13.  Properties.

 

(a)                                 Title Generally.  Each of the Borrower and
the Subsidiary Guarantors has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

(b)                                 Intellectual Property.  Each of the Borrower
and its Subsidiaries (other than any Financing Subsidiary) owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries (other than any Financing Subsidiary) does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.14.  Affiliate Agreements.  As of the Effective Date, the Borrower has
heretofore delivered to the Administrative Agent true and complete copies of
each of the Affiliate Agreements (including and schedules and exhibits thereto,
and any amendments, supplements or waivers executed and delivered thereunder). 
As of the Effective Date, each of the Affiliate Agreements was in full force and
effect.

 

SECTION 3.15.  Sanctions.

 

(a)                                 None of the Borrower or any of its
Subsidiaries nor, to the knowledge of the Borrower, any of their respective
directors, officers or authorized signors, (i) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to, or the subject
or target of, the limitations or prohibitions (collectively “Sanctions”) under
(A) any U.S. Department of Treasury’s Office of Foreign Assets Control or U.S.
Department of State regulation or executive order or (B) any international
economic sanction administered or enforced by the United Nations Security
Council, Her Majesty’s Treasury or the European Union or (ii) is located,
organized or resident in a Sanctioned Country.

 

(b)                                 The Borrower has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and investment advisors with Anti-Corruption Laws and applicable
Sanctions in all material respects. The Borrower, its Subsidiaries and to the
knowledge of the Borrower, their respective employees, officers, directors and
agents (acting on their behalf), are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.

 

79

--------------------------------------------------------------------------------



 

SECTION 3.16.  Patriot Act.  Each of the Borrower and its Subsidiaries is in
compliance, to the extent applicable with (a) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (b) the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of
the Loans will be used, directly or, to the knowledge of a Responsible Officer
of the Borrower, indirectly, for any payments to (i) any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, all in
violation by the Borrower or its Subsidiaries of the United States Foreign
Corrupt Practices Act of 1977, as amended, or in material violation of US or UK
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions (collectively, the
“Anti-Corruption Laws”) or (ii) any Person for the purpose of financing the
activities of any Person, at the time of such financing (A) subject to, or the
subject of, any Sanctions or (B) located, organized or resident in a Sanctioned
Country, in each case as would result in a violation of Sanctions.

 

SECTION 3.17.  Collateral Documents.  The provisions of the Security Documents
are effective to create in favor of the Collateral Agent a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 6.02) on
all right, title and interest of the Borrower and each Subsidiary Guarantor in
the Collateral described therein.  Except for filings completed on or prior to
the Effective Date or as contemplated hereby and by the Security Documents, no
filing or other action will be necessary to perfect such Liens.

 

SECTION 3.18. EEA Financial Institutions.  Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.  Effective Date.  The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):

 

(a)                                 Documents.  Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below to each Lender) in
form and substance:

 

80

--------------------------------------------------------------------------------



 

(i)                                     Executed Counterparts.  From each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.

 

(ii)                                  Opinion of Counsel to the Borrower.  A
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of (A) Cleary Gottlieb Steen & Hamilton LLP, New
York counsel for the Borrower and the Subsidiary Guarantors and (B) Eversheds
Sutherland (US) LLP, Maryland counsel for the Borrower and the Subsidiary
Guarantors, in each case, in form and substance reasonably acceptable to the
Administrative Agent (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(iii)                               Corporate Documents.  Such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(iv)                              Officer’s Certificate.  A certificate, dated
the Effective Date and signed by the President, the Chief Executive Officer, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in the lettered clauses of the first sentence of
Section 4.02.

 

(v)                                 Guarantee and Security Agreement.  The
Guarantee and Security Agreement, duly executed and delivered by each of the
parties to the Guarantee and Security Agreement.

 

(vi)                              Control Agreement.  A Collateral Account
Control Agreement, duly executed and delivered by the Borrower, the
Administrative Agent and State Street Bank and Trust Company.

 

(b)                                 Liens.  The Administrative Agent shall have
received results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and the Subsidiary Guarantors, confirming that each
financing statement in respect of the Liens in favor of the Collateral Agent
created pursuant to the Security Documents is otherwise prior to all other
financing statements or other interests reflected therein (other than any
financing statement or interest in respect of liens permitted under Section 6.02
or liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent and revealing no liens on
any of the assets of the Borrower or the Subsidiary Guarantors except for liens
permitted under Section 6.02 or liens to be discharged on or prior to the
Effective Date pursuant to documentation satisfactory to the Administrative
Agent).  All UCC financing statements and similar documents required to be filed
in order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a first priority perfected security interest in the Collateral (to the
extent that such a security interest may be perfected by a filing under the
Uniform Commercial Code) shall have been properly filed in each jurisdiction
required (or arrangements for such filings acceptable to the Administrative
Agent shall have been made).

 

81

--------------------------------------------------------------------------------



 

(c)                                  Consents.  The Borrower shall have obtained
and delivered to the Administrative Agent certified copies of all consents,
approvals, authorizations, registrations, or filings required to be made or
obtained by the Borrower and all Subsidiary Guarantors in connection with the
Transactions and any transaction being financed with the proceeds of the Loans,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing.

 

(d)                                 Fees and Expenses.  The Borrower shall have
paid in full to the Administrative Agent all fees and expenses related to the
Loan Documents and the Fee Letter owing on the Effective Date.

 

(e)                                  Patriot Act.  The Administrative Agent and
the Lenders shall have received, sufficiently in advance of the Effective Date,
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

(f)                                   Other Documents.  The Administrative Agent
shall have received such other documents as the Administrative Agent or any
Lender may reasonably request in form and substance reasonably satisfactory to
the Administrative Agent.

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

 

(a)                                 the representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (or, in the case of any portion of any
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the date of such Loan or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, or, as to any such representation or warranty that refers to a
specific date, as of such specific date;

 

(b)                                 at the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing;

 

(c)                                  either (i) the aggregate Covered Debt
Amount (after giving effect to such extension of credit) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such extension of credit) shall not exceed the Borrowing
Base after giving effect to such extension of credit as well as any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness or any other Indebtedness that is included in the Covered
Debt Amount at such time; and

 

82

--------------------------------------------------------------------------------



 

(d)                                 solely in the case of the initial credit
extension hereunder, the Administrative Agent shall have received a Borrowing
Base Certificate showing a calculation of the Borrowing Base as of a date that
is within 30 days of the date of such credit extension.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheet and statement of
operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and statement of operations, changes in net assets
and cash flows of the Borrower and its Subsidiaries as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
statements of assets and liabilities, operations, changes in net assets and cash
flows, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Lenders the report
of the Borrower to the SEC on Form 10-Q for the applicable quarterly period;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower (i) certifying that such

 

83

--------------------------------------------------------------------------------



 

statements are consistent with the financial statements filed by the Borrower
with the Securities and Exchange Commission, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred during the applicable period
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.02, 6.04 and 6.07 and (iv) stating whether any change in GAAP as applied by
(or in the application of GAAP by) the Borrower has occurred since the Effective
Date and, if any such change has occurred, specifying the effect of such change
on the financial statements accompanying such certificate;

 

(d)                                 as soon as available and in any event not
later than 20 days after the end of each monthly accounting period (ending on
the last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as at the last day of such accounting period;

 

(e)                                  promptly but no later than five Business
Days after any Responsible Officer of the Borrower shall at any time have
knowledge that there is a Borrowing Base Deficiency, a Borrowing Base
Certificate as at the date such Responsible Officer of the Borrower has
knowledge of such Borrowing Base Deficiency indicating the amount of the
Borrowing Base Deficiency as at the date such Responsible Officer of the
Borrower obtained knowledge of such deficiency and the amount of the Borrowing
Base Deficiency as of the date not earlier than one Business Day prior to the
date the Borrowing Base Certificate is delivered pursuant to this paragraph;

 

(f)                                   promptly upon receipt thereof copies of
all significant reports submitted by the Borrower’s independent public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Borrower or any of its Subsidiaries delivered by such accountants to the
management or board of directors of the Borrower;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any of the Subsidiary Guarantors with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request, including such documents and
information requested by the Administrative Agent or any Lender that are
reasonably required in order to comply with “know-your-customer” and other
anti-terrorism, anti-money laundering and similar rules and regulations and
related policies.

 

(i)                                     Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that

 

84

--------------------------------------------------------------------------------



 

Borrower has indicated contains Non-Public Information shall not be posted by
Administrative Agent on that portion of the Platform designated for such Public
Lenders. Borrower agrees to clearly designate all information provided to
Administrative Agent by or on behalf of Borrower or any of its Subsidiaries
which is suitable to make available to Public Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.01
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material Non-Public Information with respect to
Borrower, its Subsidiaries and their Securities (as such term is defined in
Section 5.13 of this Agreement).

 

(j)                                    Notwithstanding anything to the contrary
herein, the requirements to deliver documents set forth in Section 5.01(a),
(b) and (g) will be fulfilled by filing by the Borrower of the applicable
documents for public availability on the SEC’s Electronic Data Gathering and
Retrieval system; provided, that the Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice upon any Responsible
Officer obtaining knowledge of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Affiliates that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and

 

(c)                                  any other development (excluding matters of
a general economic, financial or political nature to the extent that they could
not reasonably be expected to have a disproportionate effect on the Borrower)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence: Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including income tax and other
material tax liabilities and material contractual obligations, that, if not
paid,

 

85

--------------------------------------------------------------------------------



 

could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 5.06.  Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep books of record and
account in accordance with GAAP.  The Borrower will, and will cause each other
Obligor to, permit any representatives designated by the Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties
during business hours, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, in each case, to the extent such inspection or requests for such
information are reasonable and such information can be provided or discussed
without violation of law, rule, regulation or contract; provided that (i) the
Borrower or such Obligor shall be entitled to have its representatives and
advisors present during any inspection of its books and records and (ii) unless
an Event of Default shall have occurred and be continuing, the Borrower’s
obligation to reimburse any costs and expenses incurred by the Administrative
Agent and the Lenders in connection with any such inspection shall be limited to
one inspection per calendar year.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Borrower will,
and will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the provisions of the Investment
Company Act and any applicable rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.

 

86

--------------------------------------------------------------------------------



 

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)                                 Subsidiary Guarantors.  In the event that
the Borrower or any the Subsidiary Guarantors shall form or acquire any new
Subsidiary (other than a Financing Subsidiary, a Foreign Subsidiary, an
Immaterial Subsidiary or a Subsidiary of a Foreign Subsidiary) the Borrower will
cause such new Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee and Security Agreement pursuant to a Guarantee
Assumption Agreement and to deliver such proof of corporate or other action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have reasonably requested.

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of its Subsidiaries is a wholly
owned Subsidiary.

 

(c)                                  Further Assurances.  The Borrower will, and
will cause each of the Subsidiary Guarantors to, take such action from time to
time as shall reasonably be requested by the Administrative Agent to effectuate
the purposes and objectives of this Agreement.  Without limiting the generality
of the foregoing, the Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent: (i) to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents, (ii) in the case of any Portfolio Investment consisting of a Bank
Loan (as defined in Section 5.13) that does not constitute all of the credit
extended to the underlying borrower under the relevant underlying loan documents
and a Financing Subsidiary holds any interest in the loans or other extensions
of credit under such loan documents, (x) to cause such Financing Subsidiary to
be party to such underlying loan documents as a “lender” having a direct
interest (or a participation not acquired from an Obligor) in such underlying
loan documents and the extensions of credit thereunder and (y) to ensure that
all amounts owing to such Obligor or Financing Subsidiary by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party directly to separate accounts of such Obligor and such Financing
Subsidiary, (iii) in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents, to ensure that all funds held by such
Obligor in such capacity as agent or administrative agent is segregated from all
other funds of such Obligor and clearly identified as being held in an agency
capacity and (iv) to cause the closing sets and all executed amendments,
consents, forbearances and other modifications and assignment agreements
relating to any Portfolio Investment and any other documents relating to any
Portfolio Investment requested by the Collateral Agent, in each case, to be held
by the Collateral Agent or a custodian pursuant to the terms of a custodian
agreement reasonably satisfactory to the Collateral Agent.

 

87

--------------------------------------------------------------------------------



 

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower, including the acquisition
and funding (either directly or through one or more wholly-owned
Subsidiaries) of leveraged loans, mezzanine loans, high-yield securities,
convertible securities, preferred stock, common stock and other Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.  No part of the
proceeds of any Loan will be used in violation of (a) applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock or (b) Section 3.16.  Margin
Stock shall be purchased by the Obligors only with the proceeds of Indebtedness
not directly or indirectly secured by Margin Stock, or with the proceeds of
equity capital of the Borrower.

 

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times, subject
to applicable grace periods set forth in the Code, maintain its status as a RIC
under the Code, and as a “business development company” under the Investment
Company Act.

 

SECTION 5.11.  Investment Policies.  The Borrower shall at all times be in
compliance in all material respects with its Investment Policies (after giving
effect to any Permitted Policy Amendments).

 

SECTION 5.12.  Portfolio Valuation and Diversification Etc.

 

(a)                                 Industry Classification Groups.  For
purposes of this Agreement, the Borrower shall assign each Portfolio Investment
to an Industry Classification Group.  To the extent that any Portfolio
Investment is not correlated with the risks of other Portfolio Investments in an
Industry Classification Group, such Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Portfolio Investment.  In the absence of any correlation, the Borrower
shall be permitted to create additional industry classification groups for
purposes of this Agreement with the prior written consent of the Administrative
Agent.

 

(b)                                 Portfolio Valuation Etc.

 

(i)                                     Settlement Date Basis.  For purposes of
this Agreement, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)                                  Determination of Values.  The Borrower
will conduct reviews of the value to be assigned to each of its Portfolio
Investments as follows:

 

(A)                               Quoted Investments - External Review.  With
respect to Portfolio Investments (including Cash Equivalents) for which market
quotations are readily

 

88

--------------------------------------------------------------------------------



 

available (each, a “Quoted Investment”), the Borrower shall, not less frequently
than once each calendar week, determine the market value of such Quoted
Investments which shall, in each case, be determined in accordance with one of
the following methodologies (as selected by the Borrower):

 

(w)                               in the case of public and 144A securities, the
average of the bid prices as determined by two Approved Dealers selected by the
Borrower,

 

(x)                                 in the case of bank loans, the bid price as
determined by one Approved Dealer selected by the Borrower,

 

(y)                                 in the case of any Quoted Investment traded
on an exchange, the closing price for such Quoted Investment most recently
posted on such exchange, and

 

(z)                                  in the case of any other Quoted Investment,
the fair market value thereof as determined by an Approved Pricing Service
selected by the Borrower; and

 

(B)                               Unquoted Investments- External Review.  With
respect to each Portfolio Investment for which market quotations are not readily
available (each, an “Unquoted Investment”), the Borrower shall request an
Approved Third-Party Appraiser to assist the Board of Directors of the Borrower
in determining the fair market value of such Unquoted Investment, as at the last
day of two non-consecutive fiscal quarters each calendar year in each case, and
with respect to each calendar year, as selected by the Borrower in its sole
discretion (with respect to such Portfolio Investment) (each, a “Testing
Quarter”); provided that:

 

(x)                                 the Value of any such Unquoted Investment
acquired shall be deemed to be equal to the cost of such Unquoted Investment
until such time as the fair market value of such Unquoted Investment is
determined in accordance with the foregoing provisions of this sub-clause (B) as
at the last day of the next succeeding Testing Quarter with respect to such
Portfolio Investment;

 

(y)                                 notwithstanding the foregoing, the Board of
Directors of the Borrower may, without the assistance of an Approved Third-Party
Appraiser, determine the fair market value of such Unquoted Investment so long
as the aggregate Value thereof of all such Unquoted Investments so determined
does not at any time exceed 10% of the aggregate Borrowing Base, except that the
fair market value of any Unquoted Investment that has been determined without
the assistance of an Approved Third-Party Appraiser as at the last day of any
Testing Quarter with respect to such Unquoted Investment shall be deemed to be
zero as at the last day of the immediately succeeding Testing Quarter with
respect to such Unquoted Investment (but effective upon the date upon which the

 

89

--------------------------------------------------------------------------------



 

Borrowing Base Certificate for such last day is required to be delivered
hereunder) if an Approved Third-Party Appraiser has not assisted the Board of
Directors of the Borrower in determining the fair market value of such Unquoted
Investments, as at such date; and

 

(z)                                  no Testing Quarter with respect to any
Unquoted Investment shall end more than six months following the end of the
immediately preceding Testing Quarter for such Portfolio Investment.

 

(C)                               Internal Review.  The Borrower shall conduct
internal reviews of all Portfolio Investments at least once each calendar week
which shall take into account any events of which any Responsible Officer of the
Borrower has knowledge that adversely affect the value of the Portfolio
Investments.  If the value of any Portfolio Investment as most recently
determined by the Borrower pursuant to this Section 5.12(b)(ii)(C) is lower than
the value of such Portfolio Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) and (B), such lower value shall be deemed to be the
“Value” of such Portfolio Investment for purposes hereof; provided that the
Value of any Portfolio Investment of the Borrower and its Subsidiaries shall be
increased by the net unrealized gain as at the date such Value is determined of
any Hedging Agreement entered into to hedge risks associated with such Portfolio
Investment and reduced by the net unrealized loss as at such date of any such
Hedging Agreement (such net unrealized gain or net unrealized loss, on any date,
to be equal to the aggregate amount receivable or payable under the related
Hedging Agreement if the same were terminated on such date).

 

(D)                               Failure to Determine Values.  If the Borrower
shall fail to determine the value of any Portfolio Investment as at any date
pursuant to the requirements of the foregoing sub-clauses (A), (B) or (C), then
the “Value” of such Portfolio Investment as at such date shall be deemed to be
zero.

 

(E)                                Testing of Values.

 

(x)                                 For the second calendar month immediately
following the end of each fiscal quarter (the last such fiscal quarter is
referred to herein as, the “Testing Period”), the Administrative Agent shall
cause an Approved Third-Party Appraiser selected by the Administrative Agent to
value such number of Unquoted Investments (selected by the Administrative Agent)
that collectively have an aggregate Value approximately equal to the Calculation
Amount.  The Administrative Agent agrees to notify the Borrower of the Unquoted
Investments selected by the Administrative Agent to be tested in each Testing
Period.  If there is a difference between the Borrower’s valuation and the
Approved Third-Party Appraiser’s valuation of any Unquoted Investment, the Value
of such Unquoted Investment for Borrowing Base purposes shall be established as
set forth in sub-clause (F) below.

 

90

--------------------------------------------------------------------------------



 

(y)                                 For the avoidance of doubt, the valuation of
any Approved Third-Party Appraiser selected by the Administrative Agent would
not be as of, or delivered at, the end of any fiscal quarter.  Any such
valuation would be as of the end of the second month immediately following any
fiscal quarter (the “Administrative Agent Appraisal Testing Period”) and would
be reflected in the Borrowing Base Certificate for such month (provided that
such Approved Third-Party Appraiser delivers such valuation at least seven
Business Days before the 20th day after the end of the applicable monthly
accounting period and, if such valuation is delivered after such time, it shall
be included in the Borrowing Base Certificate for the following monthly period
and applied to the then applicable balance of the related Portfolio
Investment).  For illustrative purposes, if the given fiscal quarter is the
fourth quarter ending on December 31, 2018, then (A) the Administrative Agent
would initiate the testing of Values (using the December 31, 2018 Values for
purposes of determining the scope of the testing under clause (E)(x) during the
month of February with the anticipation of receiving the valuations from the
applicable Approved Third-Party Appraiser(s) on or after February 28, 2019 and
(B)(xx) if such valuations were received before the seventh Business Day before
March 20, 2019, such valuations would be included in the March 20, 2019
Borrowing Base Certificate covering the month of February, or (yy) if such
valuations were received after such time, they would be included in the
April 20, 2019 Borrowing Base Certificate for the month of March.

 

For the avoidance of doubt, all calculations of value pursuant to this
Section 5.12(b)(ii)(E) shall be determined without application of the Advance
Rates.

 

(F)                                 Valuation Dispute Resolution. 
Notwithstanding the foregoing, the Administrative Agent shall at any time have
the right to request, in its reasonable discretion, any Unquoted Investment be
independently valued by an Approved Third-Party Appraiser selected by the
Administrative Agent.  There shall be no limit on the number of such appraisals
requested by the Administrative Agent and the costs of any such valuation shall
be at the expense of the Borrower.  If the difference between the Borrower’s
valuation pursuant to Section 5.12(b)(ii)(B) and the valuation of any Approved
Third-Party Appraiser selected by the Administrative Agent pursuant to
Section 5.12(b)(ii)(E) or (F) is (1) less than 5% of the value thereof, then the
Borrower’s valuation shall be used, (2) between 5% and 20% of the value thereof,
then the valuation of such Portfolio Investment shall be the average of the
value determined by the Borrower and the value determined by the Approved
Third-Party Appraiser retained by the Administrative Agent and (3) greater than
20% of the value thereof, then the Borrower and the Administrative Agent shall
select an additional Approved Third-Party Appraiser and the valuation of such
Portfolio Investment shall be the average of the three valuations (with the
Administrative Agent’s Approved Third-Party Appraiser’s valuation to be used
until the third valuation is obtained).

 

91

--------------------------------------------------------------------------------



 

(c)                                  RIC Diversification Requirements.  The
Borrower will, and will cause its Subsidiaries (other than Financing
Subsidiaries that are exempt from the Investment Company Act) at all times to,
subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification requirements set forth in the Code applicable to RICs,
to the extent applicable.

 

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment
(excluding any Cash Collateral held by the Administrative Agent pursuant to
Section 2.05(k) or the last paragraph of Section 2.09(a)); provided that:

 

(a)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in a consolidated group of
corporations or other entities (collectively, a “Consolidated Group”), in
accordance with GAAP, that exceeds 7.5% of Shareholders’ Equity of the Borrower
(which, for purposes of this calculation shall exclude the aggregate amount of
investments in, and advances to, Financing Subsidiaries) shall be 50% of the
Advance Rate otherwise applicable; provided that, with respect to the Portfolio
Investments in a single Consolidated Group designated by the Borrower to the
Administrative Agent such 7.5% figure shall be increased to 10%;

 

(b)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
Consolidated Group exceeding 15% of Shareholders’ Equity of the Borrower (which,
for purposes of this calculation shall exclude the aggregate amount of
investments in, and advances to, Financing Subsidiaries) shall be 0%;

 

(c)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 25% of Shareholders’ Equity of the Borrower
(which for purposes of this calculation shall exclude the aggregate amount of
investments in, and advances to, Financing Subsidiaries) shall be 0%; provided
that, with respect to the Portfolio Investments in a single Industry
Classification Group from time to time designated by the Borrower to the
Administrative Agent such 25% figure shall be increased to 30% and, accordingly,
only to the extent that the Value for such single Industry Classification Group
exceeds 30% of the Shareholders’ Equity shall the Advance Rate applicable to
such excess Value be 0%;

 

(d)                                 no Portfolio Investment may be included in
the Borrowing Base unless the Collateral Agent maintains a first priority,
perfected Lien (subject to Permitted Liens) on such Portfolio Investment and
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein;

 

(e)                                  the portion of the Borrowing Base
attributable to Performing Non-Cash Pay High Yield Securities, Performing
Non-Cash Pay Mezzanine Investments, Equity Interests and Non-Performing
Portfolio Investments shall not exceed 20%;

 

92

--------------------------------------------------------------------------------



 

(f)                                   the portion of the Borrowing Base
attributable to Equity Interests shall not exceed 10% (it being understood that
in no event shall Equity Interests of Financing Subsidiaries be included in the
Borrowing Base);

 

(g)                                  the portion of the Borrowing Base
attributable to Non-Performing Portfolio Investments shall not exceed 7.5% and
the portion of the Borrowing Base attributable to Portfolio Investments that
were Non-Performing Portfolio Investments at the time such Portfolio Investments
were acquired shall not exceed 5%;

 

(h)                                 the portion of the Borrowing Base
attributable to Portfolio Investments invested outside the United States,
Canada, Australia, the United Kingdom, Germany, France, Belgium, the
Netherlands, Luxembourg, Switzerland, Denmark, Finland, Norway and Sweden shall
not exceed 5% without the consent of the Administrative Agent and ING;

 

(i)                                     at any time the Borrower Asset Coverage
Ratio as of the end of the most recent fiscal quarter is less than 2.25 to 1.00
or the Consolidated Asset Coverage Ratio as of the end of the most recent fiscal
quarter is less than 2.00 to 1.00, the portion of the Borrowing Base
attributable to Portfolio Investments other than Performing First Lien Bank
Loans shall not exceed 50.0%;

 

(j)                                    at any time the Borrower Asset Coverage
Ratio as of the end of the most recent fiscal quarter is greater than or equal
to 2.25 to 1.00, the portion of the Borrowing Base attributable to Portfolio
Investments other than Performing First Lien Bank Loans shall not exceed 67.5%;

 

(k)                                 the portion of the Borrowing Base
attributable to Portfolio Investments (other than Common Equity, U.S. Government
Securities, Cash and Cash Equivalents) with a Total Leverage Ratio greater than
or equal to 7.50 to 1.00 shall not exceed 25%; and

 

(l)                                     the portion of the Borrowing Base
attributable to Mezzanine Investments shall not exceed 30%.

 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in this Section 5.13, the following percentages with respect to such
Portfolio Investment:

 

Portfolio Investment

 

Quoted

 

Unquoted

 

Cash, Cash Equivalents and Short-Term U.S. Government Securities

 

100

%

N/A

 

Long-Term U.S. Government Securities

 

95

%

N/A

 

Performing First Lien Bank Loans

 

85

%

75

%

Performing Unitranche Loans

 

80

%

70

%

Performing Second Lien Bank Loans

 

75

%

65

%

Performing Cash Pay High Yield Securities

 

70

%

60

%

Performing Cash Pay Mezzanine Investments

 

65

%

55

%

Performing Non-Cash Pay High Yield Securities

 

60

%

50

%

 

93

--------------------------------------------------------------------------------



 

Performing Non-Cash Pay Mezzanine Investments

 

55

%

45

%

Non-Performing First Lien Bank Loans

 

45

%

45

%

Non-Performing Unitranche Loans

 

40

%

40

%

Non-Performing Second Lien Bank Loans

 

40

%

30

%

Non-Performing High Yield Securities

 

30

%

30

%

Non-Performing Mezzanine Investments

 

30

%

25

%

Performing Common Equity (and zero cost or penny warrants with performing debt)

 

30

%

20

%

Non-Performing Common Equity

 

0

%

0

%

Structured Finance Obligations and Finance Leases

 

0

%

0

%

 

“Bank Loans” means debt obligations (including term loans, notes, revolving
loans, debtor-in-possession financings, the funded and unfunded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans and senior subordinated loans) which are
generally under a loan or credit facility (whether or not syndicated) or note
purchase agreement.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01.

 

“Finance Lease” means any transaction representing the obligation of a lessee to
pay rent or other amounts under a lease which is required to be classified and
accounted for as a capital lease on the balance sheet of such lessee under GAAP.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof;
provided that any First Lien Bank Loan that is also a First Lien First Out Bank
Loan shall be treated for purposes of determining the applicable Advance Rate as
a Unitranche Loan; provided, further, that the Advance Rate of any First Lien
Bank Loan that is also a Unitranche Loan shall be determined in accordance with
the definition of Unitranche Loan.

 

“First Lien First Out Bank Loan” means a First Lien Bank Loan with a ratio of
first lien debt to EBITDA that exceeds 5.25 to 1.00, and where the underlying
borrower does not also have a Second Lien Bank Loan outstanding.

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) or other

 

94

--------------------------------------------------------------------------------



 

exemption to the Securities Act and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.

 

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock, in each case (a) issued by public or private issuers,
(b) issued without registration under the Securities Act, (c) not issued
pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder), (d) that are not Cash Equivalents and (e) contractually
subordinated in right of payment to other debt of the same issuer.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

“Non-Performing Portfolio Investment” means Portfolio Investments for which the
issuer is in default of any payment obligations of principal or interest in
respect thereof after the expiration of any applicable grace period.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Non-Performing Unitranche Loans” means Unitranche Loans other than Performing
Unitranche Loans.

 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semiannual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

95

--------------------------------------------------------------------------------



 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

 

“Performing Unitranche Loans” means Unitranche Loans which are Performing.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock; provided that such Preferred Stock (i) pays a cash dividend on a
monthly or quarterly basis and (ii) has a maturity date or is subject to
mandatory redemption on a date certain that is not greater than ten (10) years
from the date of initial issuance of such Preferred Stock.

 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective Borrower and
guarantors obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.

 

96

--------------------------------------------------------------------------------



 

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.  For the
avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall not (a) qualify as any other category
of Portfolio Investment and (b) be included in the Borrowing Base.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

 

“Unitranche Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to debt subordination and superpriority rights of
other lenders following an event of default (such portion, a “last out”
portion); provided that, the aggregate principal amount of the “last out”
portion of such Bank Loan is at least 50% of the aggregate principal amount of
any “first out” portion of such Bank Loan; provided, further, that the
underlying obligor with respect to such Bank Loan shall have a ratio of first
lien debt (including the “first out” portion of such Bank Loan, but excluding
the “last out” portion of such Bank Loan) to EBITDA that does not exceed 3.25 to
1.00 and a ratio of aggregate first lien debt (including both the “first out”
portion and the “last out” portion of such Bank Loan) to EBITDA that does not
exceed 5.25 to 1.00. An Obligor’s investment in (i) the “last out” portion of a
First Unitranche shall be treated as a Unitranche Loan; (ii) the “first out”
portion of a Unitranche Loan shall be treated as a First Lien Bank Loan; and
(iii) any “last out” portion of a Unitranche Loan that does not meet the
foregoing first lien debt to EBITDA criteria set forth in this definition shall
be treated as a Second Lien Bank Loan, in each case, for purposes of determining
the applicable Advance Rate for such Portfolio Investment under this Agreement.

 

“Value” means, with respect to any Portfolio Investment, the lower of:

 

(i) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C); and

 

(ii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  Subject to the last sentence of this Section 6.01,
the Borrower will not, nor will it permit any of the Subsidiary Guarantors to,
create, incur, assume or permit to exist any Indebtedness, except:

 

97

--------------------------------------------------------------------------------



 

(a)                                 Indebtedness created hereunder or under any
other Loan Document;

 

(b)                                 Secured Longer-Term Indebtedness and
Unsecured Longer-Term Indebtedness so long as (i) no Default exists at the time
of the incurrence thereof, (ii) the aggregate amount of such Secured Longer-Term
Indebtedness and Unsecured Longer-Term Indebtedness, taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and (e), and (iii) prior to and
immediately after giving effect to the incurrence of any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness, the Covered Debt Amount does
not or would not exceed the Borrowing Base then in effect;

 

(c)                                  Other Permitted Indebtedness;

 

(d)                                 Guarantees of Indebtedness otherwise
permitted hereunder;

 

(e)                                  Indebtedness of any Obligor owing to any
other Obligor or, if such Indebtedness is subject to subordination terms and
conditions that are satisfactory to the Administrative Agent, any other
Subsidiary of the Borrower;

 

(f)                                   [Reserved];

 

(g)                                  repurchase obligations arising in the
ordinary course of business with respect to U.S. Government Securities;

 

(h)                                 obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business;

 

(i)                                     Secured Shorter-Term Indebtedness so
long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount (determined at the time of the incurrence of such
Indebtedness) of such Indebtedness does not exceed the greater of
(A) $20,000,000 and (B) 5% of Shareholders’ Equity, (iii) the aggregate amount
of such Indebtedness, taken together with other then-outstanding Indebtedness,
does not exceed the amount required to comply with the provisions of
Section 6.07(b) and (e), and (iv) prior to and immediately after giving effect
to the incurrence of any such Indebtedness, the Covered Debt Amount does not or
would not exceed the Borrowing Base then in effect;

 

(j)                                    obligations (including Guarantees) in
respect of Standard Securitization Undertakings;

 

(k)                                 Permitted SBIC Guarantees;

 

(l)                                     Indebtedness under any Capital Call
Facility not to exceed $1,000,000,000 in the aggregate;

 

(m)                             Unsecured Shorter-Term Indebtedness (other than
Special Unsecured Indebtedness that would otherwise constitute Unsecured
Shorter-Term Indebtedness) so long as (i) no Default exists at the time of the
incurrence thereof, (ii) the aggregate amount (determined at the time of the
incurrence of such Indebtedness) of such Indebtedness does not exceed

 

98

--------------------------------------------------------------------------------



 

$500,000,000, (iii) the aggregate amount (determined at the time of the
incurrence of such Indebtedness) of such Indebtedness, taken together with
then-outstanding Special Unsecured Indebtedness incurred pursuant to
Section 6.01(n), does not exceed $1,000,000,000, (iv) the aggregate amount of
such Indebtedness, taken together with other then-outstanding Indebtedness, does
not exceed the amount required to comply with the provisions of
Section 6.07(b) and (e), and (v) prior to and immediately after giving effect to
the incurrence of any such Indebtedness, the Covered Debt Amount does not or
would not exceed the Borrowing Base then in effect;

 

(n)                                 Special Unsecured Indebtedness so long as
(i) no Default exists at the time of the incurrence thereof, (ii) the aggregate
amount (determined at the time of the incurrence of such Indebtedness) of such
Indebtedness does not exceed $1,000,000,000, (iii) the aggregate amount
(determined at the time of the incurrence of such Indebtedness) of such
Indebtedness, taken together with then-outstanding Unsecured Shorter-Term
Indebtedness incurred pursuant to Section 6.01(m), does not exceed
$1,000,000,000, (iv) the aggregate amount of such Indebtedness, taken together
with other then-outstanding Indebtedness, does not exceed the amount required to
comply with the provisions of Section 6.07(b) and (e), and (v) prior to and
immediately after giving effect to the incurrence of any such Indebtedness, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect; and

 

(o)                                 other Indebtedness not to exceed the greater
of (i) $25,000,000 and (ii) 5% of Shareholders’ Equity at any time outstanding.

 

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof except:

 

(a)                                 any Lien on any property or asset of the
Borrower existing on the Effective Date and set forth in Part B of Schedule
3.11; provided that (i) no such Lien shall extend to any other property or asset
of the Borrower or any of the Subsidiary Guarantors, and (ii) any such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(b)                                 Liens created pursuant to this Agreement
(including Section 2.19) or any of the Security Documents (including Liens in
favor of the Designated Indebtedness Holders (as defined in the Guarantee and
Security Agreement));

 

(c)                                  [Reserved];

 

(d)                                 Liens on Special Equity Interests included
in the Portfolio Investments of the Borrower but only to the extent securing
obligations in the manner provided in the definition of “Special Equity
Interest” in Section 1.01;

 

(e)                                  Liens securing Indebtedness or other
obligations in an aggregate principal amount not exceeding the greater of
(i) $25,000,000 and (ii) 5% of Shareholders’ Equity at any one time outstanding
(which may cover Portfolio Investments, but only to the extent released

 

99

--------------------------------------------------------------------------------



 

from the Lien in favor of the Collateral Agent pursuant to Section 10.03 of the
Guarantee and Security Agreement), so long as at the time of incurrence of such
Indebtedness or other obligations, the aggregate amount of Indebtedness
permitted under clauses (a), (b), (i), (m) and (n) of Section 6.01, does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with the provisions of Section 6.07(b) and (e);

 

(f)                                   Permitted Liens;

 

(g)                                  Liens on Equity Interests in any SBIC
Subsidiary created in favor of the SBA;

 

(h)                                 Liens on the capital commitments of the
equity holders of the Borrower and assets related thereto in connection with any
Indebtedness permitted under 6.01(l) (including any account pledged to the agent
or lenders in respect to such Indebtedness but excluding any Portfolio
Investments, any proceeds of any Portfolio Investments and any cash or other
property that has been credited to a Pledged Account (as defined in the
Guarantee and Security Agreement));

 

(i)                                     (x) Liens securing Hedging Agreements
permitted under Section 6.04(c) and not otherwise permitted under clause
(b) above in an aggregate amount not to exceed $15,000,000 at any time and
(y) Liens incurred in connection with any Hedging Agreement either entered into
with a Lender (or an Affiliate of a Lender) on an uncleared basis or cleared
through a Lender (or Affiliate of a Lender) as futures commission merchant in
the ordinary course of business and not for speculative purposes (it being
understood that such Lien shall continue to be permitted pursuant to this
sub-clause (y) even if such Lender has assigned all of its Loans and other
interests in this Agreement and thus has ceased to be a Lender hereunder);
provided that in no event shall any Obligor be permitted to create, incur or
assume any Lien pursuant to this clause (i) or increase the aggregate amount of
collateral securing any Liens previously permitted under this clause (i)  unless
both before and after giving effect to the creation, incurrence or assumption of
such Lien or such increase in the aggregate amount of collateral securing such
Lien the Covered Debt Amount does not exceed the Borrowing Base (after giving
effect to the exclusion of all such collateral from the Borrowing Base); and

 

(j)                                    Liens securing repurchase obligations
arising in the ordinary course of business with respect to U.S. Government
Securities.

 

SECTION 6.03.  Fundamental Changes.  The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve or divide
itself (or suffer any liquidation, dissolution or division). The Borrower will
not, nor will it permit any of the Subsidiary Guarantors to, acquire any
business or property from, or capital stock of, or be a party to any acquisition
of, any Person, except for purchases or acquisitions of Portfolio Investments
and other assets in the normal course of the day-to-day business activities of
the Borrower and its Subsidiaries and not in violation of the terms and
conditions of this Agreement or any other Loan Document.  The Borrower will not,
nor will it permit any of the Subsidiary Guarantors to, convey, sell, lease,
transfer or otherwise dispose of, in

 

100

--------------------------------------------------------------------------------



 

one transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets (other than Portfolio
Investments) sold or disposed of in the ordinary course of business (including
to make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 any Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving entity;

 

(b)                                 any Subsidiary Guarantor of the Borrower may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(c)                                  the capital stock of any Subsidiary of the
Borrower may be sold, transferred or otherwise disposed of to the Borrower or
any wholly owned Subsidiary Guarantor of the Borrower;

 

(d)                                 the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than to a Financing Subsidiary) so long
as after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness or any other Indebtedness that is included in the
Covered Debt Amount at such time) the Covered Debt Amount does not exceed the
Borrowing Base;

 

(e)                                  the Obligors may sell, transfer or
otherwise dispose of Portfolio Investments to a Financing Subsidiary so long as
(i) after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness or any other Indebtedness that is included in the
Covered Debt Amount at such time) the Covered Debt Amount does not exceed the
Borrowing Base and the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect and (ii) either (x) the amount
by which the Borrowing Base exceeds the Covered Debt Amount immediately prior to
such release is not diminished as a result of such release or (y) the Borrowing
Base immediately after giving effect to such release is at least 110% of the
Covered Debt Amount;

 

(f)                                   the Borrower may merge or consolidate
with, or acquire all or substantially all of the assets of, any other Person
(including any Subsidiary Guarantor) so long as (i) the Borrower is the
continuing or surviving entity in such transaction and (ii) at the time thereof
and after giving effect thereto, no Default shall have occurred or be
continuing; provided that, in no event shall the Borrower enter in any
transaction of merger or consolidation or amalgamation, or effect any internal
reorganization, if the surviving entity would be organized under any
jurisdiction other than a jurisdiction of the United States; and

 

101

--------------------------------------------------------------------------------



 

(g)                                  the Borrower and each of the Subsidiary
Guarantors may sell, lease, transfer or otherwise dispose of equipment or other
property or assets that do not consist of Portfolio Investments so long as the
aggregate amount of all such sales, leases, transfer and dispositions does not
exceed $5,000,000 in any fiscal year.

 

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any of
the Subsidiary Guarantors to, acquire, make or enter into, or hold, any
Investments except:

 

(a)                                 operating deposit accounts with banks;

 

(b)                                 Investments by the Borrower and the
Subsidiary Guarantors in the Borrower and the Subsidiary Guarantors;

 

(c)                                  Hedging Agreements entered into in the
ordinary course of the Borrower’s financial planning and not for speculative
purposes;

 

(d)                                 Portfolio Investments by the Obligors to the
extent such Portfolio Investments are permitted under the Investment Company Act
and the Borrower’s Investment Policies as in effect as of the date such
Portfolio Investments are acquired;

 

(e)                                  Investments in Financing Subsidiaries so
long as, (i) after giving effect to such Investment, either (A) the amount by
which the Borrowing Base exceeds the Covered Debt Amount immediately prior to
such Investment is not diminished as a result of such Investment or (B) the
Borrowing Base immediately after giving effect to such Investment is at least
110% of the Covered Debt Amount and (ii) the sum of (x) all Investments under
this clause (e) that occur after the Commitment Termination Date and (y) all
Investments under clause (f) below that occur after the Commitment Termination
Date, shall not exceed (A) $10,000,000 in the aggregate or (B) so long as the
ratio obtained by dividing the Borrowing Base by the Covered Debt Amount after
giving effect to any Investment under this clause (e) (together with any related
disposition under Section 6.03(e) and any mandatory prepayment under
Section 2.10(d)(i)) is greater than or equal to the ratio obtained by dividing
the Borrowing Base by the Covered Debt Amount (immediately prior to such
Investment), $25,000,000 in the aggregate;

 

(f)                                   additional Investments up to but not
exceeding $15,000,000 in the aggregate; provided that no Investments shall be
permitted under this clause (f) following the Commitment Termination Date upon
the sum of (x) all Investments under this clause (f) that occur after the
Commitment Termination Date and (y) all Investments under clause (e) above that
occur after the Commitment Termination Date, equaling or exceeding $10,000,000
in the aggregate;

 

(g)                                  Investments in Cash and Cash Equivalents;

 

(h)                                 Investments described on Schedule 3.12(b);

 

(i)                                     [Reserved];

 

102

--------------------------------------------------------------------------------



 

(j)                                    Investments in the form of Guarantees
permitted pursuant to Section 6.01; and

 

(k)                                 Joint Venture Investments to the extent such
Joint Venture Investments are permitted under the Investment Company Act and the
Borrower’s Investment Policies as in effect as of the date such Joint Venture
Investments are acquired; provided that no Obligor shall be permitted to make an
Investment in a Joint Venture Investment that is a Non-Performing Joint Venture
Investment under this Section 6.04 unless, after giving effect to such
Investment, the Covered Debt Amount does not exceed the Borrowing Base.

 

For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

 

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that the Borrower may
declare and pay:

 

(a)                                 dividends with respect to the capital stock
of the Borrower payable solely in additional shares of the Borrower’s common
stock;

 

(b)                                 dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in any taxable year of the Borrower in amounts not to exceed the amount
that is determined in good faith by the Borrower to be required to (i) maintain
the status of the Borrower as a RIC, and (ii) avoid federal excise taxes for
such taxable year imposed by Section 4982 of the Code;

 

(c)                                  dividends and distributions in each case in
cash or other property (excluding for this purpose the Borrower’s common
stock) in addition to the dividends and distributions permitted under the
foregoing clauses (a) and (b), so long as on the date of such Restricted Payment
and after giving effect thereto:

 

(i)                                     no Default shall have occurred and be
continuing or would result therefrom; and

 

(ii)                                  the aggregate amount of Restricted
Payments made during any taxable year of the Borrower after the Effective Date
under this clause (c) shall not exceed the difference of (x) an amount equal to
10% of the taxable income of the Borrower for such taxable year determined under
section 852(b)(2) of the Code, but without regard to subparagraphs (A), (B) or
(D) thereof, minus (y) the amount, if any, by which dividends and distributions
made during such taxable year pursuant to the foregoing clause (b)

 

103

--------------------------------------------------------------------------------



 

(whether in respect of such taxable year or the previous taxable year) based
upon the Borrower’s estimate of taxable income exceeded the actual amounts
specified in subclauses (i) and (ii) of such foregoing clause (b) for such
taxable year; and

 

(d)                                 other Restricted Payments so long as (i) on
the date of such other Restricted Payment and after giving effect thereto
(x) the Covered Debt Amount does not exceed 90% of the Borrowing Base and (y) no
Default shall have occurred and be continuing or would result therefrom and
(ii) on the date of such other Restricted Payment the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (x) after giving effect to such
Restricted Payment.  For purposes of preparing such Borrowing Base Certificate,
(A) the fair market value of Quoted Investments shall be the most recent
quotation available for such Quoted Investment and (B) the fair market value of
Unquoted Investments shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
and the Lenders pursuant to Section 5.01(d); provided that the Borrower shall
reduce the Value of any Unquoted Investment to the extent necessary to take into
account any events of which the Borrower has knowledge that adversely affect the
value of such Portfolio Investment.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

 

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the declaration or payment of dividends, the making
of loans, advances, guarantees or Investments or the sale, assignment, transfer
or other disposition of property to the Borrower by any Subsidiary; provided
that the foregoing shall not apply to (i) indentures, agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby (provided
that such restrictions would not adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or under the
Security Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to the assets subject to such lease, sale, other disposition or Lien.

 

SECTION 6.07.  Certain Financial Covenants.

 

(a)                                 Minimum Shareholders’ Equity.  The Borrower
will not permit Shareholders’ Equity at the last day of any fiscal quarter of
the Borrower to be less than 75% of Shareholders’ Equity, determined as of the
Effective Date, plus 50% of the net proceeds of the sale of Equity Interests by
the Borrower and its Subsidiaries after the Effective Date (other than proceeds
of sales of Equity Interests by and among the Borrower and its Subsidiaries).

 

104

--------------------------------------------------------------------------------



 

(b)                                 Consolidated Asset Coverage Ratio.  The
Borrower will not permit the Consolidated Asset Coverage Ratio at the last day
of any fiscal quarter of the Borrower to be less than 1.65 to 1.00.

 

(c)                                  Liquidity Test.  The Borrower will not
permit (a) the sum of (i) the aggregate Value of the Portfolio Investments that
are Cash (excluding Cash Collateral for outstanding Letters of Credit) or that
can be converted to Cash in fewer than 10 Business Days without more than a 5%
change in price, plus (ii) the aggregate amount of Relevant Available Funds that
can be converted to Cash in fewer than 10 Business Days, to be less than (b) 10%
of the Covered Debt Amount, for more than 30 consecutive Business Days during
any period when the Adjusted Covered Debt Balance is greater than 90% of the
Adjusted Borrowing Base.

 

(d)                                 Minimum Borrower Net Worth.  The Borrower
will not permit the Borrower Net Worth at the last day of any fiscal quarter to
be less than $250,000,000.

 

(e)                                  Borrower Asset Coverage Ratio. The Borrower
will not permit the Borrower Asset Coverage Ratio at the last day of any fiscal
quarter to be less than (i) at any time the Borrowing Base is greater than
$500,000,000, 2.00 to 1.00 at any time; (ii) at any time the Borrowing Base is
greater than $250,000,000, but less than or equal to $500,000,000, 2.25 to 1.00
at any time; and (iii) at all other times, 2.50 to 1.00.

 

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (other than a
SBIC Subsidiary) than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements, (e) transactions described on Schedule 6.08, (f) any Investment that
results in the creation of an Affiliate, (g) co-investment transactions with any
Affiliate as and to the extent permitted by any exemptive order that may be
issued by the SEC to the Borrower and certain Affiliates pursuant to the
exemptive application initially filed on October 19, 2015, and as amended from
time to time, or otherwise permitted pursuant to applicable SEC guidance or
(h) transactions between or among the Obligors and any SBIC Subsidiary or any
“downstream affiliate” (as such term is used under the rules promulgated under
the Investment Company Act) company of an Obligor at prices and on terms and
conditions, taken as a whole, not materially less favorable to the Obligors than
could be obtained at the time on an arm’s-length basis from unrelated third
parties.

 

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.  The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify the Investment Policies (other than a Permitted Policy
Amendment).

 

105

--------------------------------------------------------------------------------



 

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Obligor
to create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement, the other Loan Documents
and documents with respect to Indebtedness permitted under Section 6.01(b), (i),
(m) or (n); (b) covenants in documents creating Liens permitted by Section 6.02
(including covenants with respect to the Designated Obligations or Designated
Indebtedness Holders under (and, in each case, as defined in) the Security
Documents) prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
such agreement that imposes restrictions on investments or other interests in
Financing Subsidiaries (but no other assets of any Obligor); (e) any such
agreement that imposes restrictions on Liens in Joint Venture Investments
(solely to the extent such restrictions relate to Joint Venture Investments);
and (f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.

 

SECTION 6.11.  Modifications of Longer-Term Indebtedness Documents.  The
Borrower will not, and will not permit any other Obligor to, consent to any
modification, supplement or waiver of:

 

(a)                                 any of the provisions of any agreement,
instrument or other document evidencing or relating to any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness that would result in such
Indebtedness not meeting the requirements of the definition of “Secured
Longer-Term Secured Indebtedness” and “Unsecured Longer-Term Indebtedness”, as
applicable, set forth in Section 1.01 of this Agreement, unless (i) in the case
of Secured Longer-Term Indebtedness, such Indebtedness would have been permitted
to be incurred as Secured Shorter-Term Indebtedness at the time of such
modification, supplement or waiver and the Borrower so designates such
Indebtedness as “Secured Shorter-Term Indebtedness” (whereupon such Indebtedness
shall be deemed to constitute “Secured Shorter-Term Indebtedness” for all
purposes of this Agreement) and (ii) in the case of Unsecured Longer-Term
Indebtedness, such Indebtedness would have been permitted to be incurred as
Unsecured Shorter-Term Indebtedness at the time of such modification, supplement
or waiver and the Borrower so designates such Indebtedness as “Unsecured
Shorter-Term Indebtedness” (whereupon such Indebtedness shall be deemed to
constitute “Unsecured Shorter-Term Indebtedness” for all purposes of this
Agreement); or

 

(b)                                 any of the Affiliate Agreements, unless such
modification, supplement or waiver is not materially less favorable to the
Borrower than could be obtained on an arm’s-length

 

106

--------------------------------------------------------------------------------



 

basis from unrelated third parties, in each case, without the prior consent of
the Administrative Agent (with the approval of the Required Lenders).

 

SECTION 6.12.  Payments of Longer-Term Indebtedness.  The Borrower will not, nor
will it permit any of the Subsidiary Guarantors to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness, Unsecured Longer-Term Indebtedness or Special Unsecured
Indebtedness (other than the refinancing of Secured Longer-Term Indebtedness,
Unsecured Longer-Term Indebtedness or Special Unsecured Indebtedness, with
Indebtedness permitted under Section 6.01), except for (a) regularly scheduled
payments of principal and interest in respect thereof required pursuant to the
instruments evidencing such Indebtedness (it being understood that: (w) the
conversion features into Permitted Equity Interests under convertible notes;
(x) the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests; and (y) any cash payment on account of interest or
expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof shall be permitted under this clause (a));
(b) so long as no Default shall exist or be continuing, any payment that, if
treated as a Restricted Payment for purposes of Section 6.05(d), would be
permitted to be made pursuant to the provisions set forth in Section 6.05(d);
(c) voluntary payments or prepayments of Secured Longer-Term Indebtedness, so
long as both before and after giving effect to such voluntary payment or
prepayment (i) the Borrower is in pro forma compliance with the financial
covenants set forth in Section 6.07 and (ii) no Default shall exist or be
continuing; (d) mandatory payments, required prepayments or mandatory
redemptions of any convertible notes constituting Unsecured Longer-Term
Indebtedness or Special Unsecured Indebtedness in Cash (including any cash
payment elected to be paid in connection with the settlement by the Borrower of
any conversion at the option of any holder of such convertible notes pursuant to
the conversion features thereunder), so long as both before and after giving
effect to such payment (i) no Event of Default shall exist or be continuing and
(ii) the Covered Debt Amount does not exceed 90% of the Borrowing Base; and
(e) payments or prepayments of Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Special Unsecured Indebtedness solely from the
proceeds of any issuance of Equity Interests, so long as both before and after
giving effect to such payment (i) no Default shall exist or be continuing and
(ii) the Covered Debt Amount does not exceed 90% of the Borrowing Base.

 

SECTION 6.13.  Accounting Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries to, make any change in (a) accounting policies or
reporting practices, except as permitted under GAAP or required by law or
rule or regulation of any Governmental Authority, or (b) its fiscal year.

 

SECTION 6.14.  SBIC Guarantee.  The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or

 

107

--------------------------------------------------------------------------------



 

condition that would result in any recourse to any Obligor under any Permitted
SBIC Guarantee.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)                                 the Borrower shall (i) fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.09(a) on the Commitment Termination Date;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made in any material respect;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.03 (with
respect to the Borrower’s existence) or Sections 5.08(a) and (b) or in
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Sections 3 and 7 of the Guarantee and Security
Agreement or (ii) Sections 5.01(e) and (f) or 5.02 and such failure shall
continue unremedied for a period of five or more days after notice thereof by
the Administrative Agent (given at the request of any Lender) to the Borrower;

 

(e)                                  a Borrowing Base Deficiency shall occur and
continue unremedied for a period of five or more Business Days after delivery of
a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
pursuant to Section 5.01(e); provided that it shall not be an Event of Default
hereunder if the Borrower shall present the Administrative Agent with a
reasonably feasible plan acceptable to the Required Lenders in their sole
discretion to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;

 

(f)                                   the Borrower or any Obligor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (d), (e) or (r) of this Article) or any other Loan Document and such

 

108

--------------------------------------------------------------------------------



 

failure shall continue unremedied for a period of 30 or more days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
the Borrower;

 

(g)                                  the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account any applicable grace period;

 

(h)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
shall continue unremedied for any applicable period of time sufficient to enable
or permit the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (for the avoidance of doubt, other than as
permitted under Section 6.12 and that is not a result of a breach, default or
other violation or failure in respect of such Material Indebtedness by the
Borrower or any of its Subsidiaries after giving effect to any applicable grace
period); provided that this clause (h) shall not apply to (1) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (2) convertible debt that
becomes due as a result of a conversion or redemption event, other than as a
result of an “event of default” (as defined in the documents governing such
convertible Material Indebtedness);

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(j)                                    the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(k)                                 the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

109

--------------------------------------------------------------------------------



 

(l)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) to enforce any such judgment;

 

(m)                             an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 at any time prior to the Borrower’s common
stock being listed on a national securities exchange (i) a “Key Person Event” or
“Cause Event” (each as defined in the PPM) shall occur, without regard to
whether or not the “Commitment Period” (as defined in the PPM) is then in
effect, or (ii) any “Key Person” (as defined in the PPM) is replaced in
accordance with the PPM without the consent of the Administrative Agent and the
Required Lenders; provided that, for purposes of this clause (o), the PPM shall
mean the PPM as in effect as of the Effective Date or as otherwise amended or
modified from time to time with the consent of the Required Lenders;

 

(p)                                 the Liens created by the Security Documents
shall, at any time with respect to Portfolio Investments having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments, not
be valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of the certificates representing the
securities pledged under the Loan Documents;

 

(q)                                 except for expiration in accordance with its
terms, any of the Loan Documents shall for whatever reason be terminated or
cease to be in full force and effect in any material respect, or the
enforceability thereof shall be contested by the Borrower or any other Obligor;

 

(r)                                    the Obligors shall at any time, without
the consent of the Required Lenders fail to comply with the covenant contained
in Section 5.11, and such failure shall continue unremedied for a period of 30
or more days after the earlier of notice thereof by the Administrative Agent
(given at the request of any Lender) to the Borrower or knowledge thereof by a
Financial Officer; or

 

(s)                                   the Borrower or any of its Subsidiaries
shall cause or permit the occurrence of any condition or event that would result
in any recourse to any Obligor under any Permitted SBIC Guarantee;

 

110

--------------------------------------------------------------------------------



 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans and
(b) simultaneously with the deemed exchange of interests pursuant to clause
(a) above, the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent of such amount (as of the Business Day
immediately prior to the CAM Exchange Date) and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 9.04 and the Borrower hereby consents and
agrees to the CAM Exchange. The Borrower and the Lenders agree from time to time
to execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally

 

111

--------------------------------------------------------------------------------



 

received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of any promissory notes so executed and delivered;
provided that the failure of the Borrower to execute or deliver or of any Lender
to accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.  As a result of the CAM Exchange,
on and after the CAM Exchange Date, each payment received by the Administrative
Agent pursuant to any Loan Document in respect of the Designated Obligations
shall be distributed to the Lenders pro rata in accordance with their respective
CAM Percentages (to be redetermined as of each such date of payment).

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.  Appointment of the Administrative Agent.  Each of the Lenders and
the Issuing Banks hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Collateral Agent as its agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

SECTION 8.02.  Capacity as Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

SECTION 8.03.  Limitation of Duties; Exculpation.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative

 

112

--------------------------------------------------------------------------------



 

Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders or in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05.  Sub-Agents.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 8.06.  Resignation; Successor Administrative Agent.  The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall

 

113

--------------------------------------------------------------------------------



 

have the right, with the consent of the Borrower not to be unreasonably withheld
or delayed (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Any resignation by SunTrust as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and a Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

 

SECTION 8.07.  Reliance by Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender

 

114

--------------------------------------------------------------------------------



 

with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

 

SECTION 8.08.  Modifications to Loan Documents.  Except as otherwise provided in
Section 2.13(b) or Section 9.02(b) or (c) of this Agreement or the Security
Documents with respect to this Agreement, the Administrative Agent may, with the
prior consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents; provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release all or
substantially all of the Collateral or otherwise terminate all or substantially
all of the Liens under any Security Document providing for collateral security,
agree to additional obligations being secured by all or substantially all of
such collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.  Notices; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at:

 

Owl Rock Technology Finance Corp.
399 Park Avenue, 38th Floor
New York, NY 10022
Attention:
Telephone:

 

115

--------------------------------------------------------------------------------



 

(ii)                                  if to the Administrative Agent or
SunTrust, in its capacity as a Swingline Lender, to it at:

 

SunTrust Bank
3333 Peachtree Road, 7th Floor
Atlanta, Georgia 30326
Attention: 
Telecopy Number:

 

with a copy to:

 

SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention:
Telecopy Number:

 

(iii)                               if to the SunTrust, in its capacity as
Issuing Bank, to it at:

 

SunTrust Bank
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention:
Telecopy Number:

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Section 2.06 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

116

--------------------------------------------------------------------------------



 

(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, any
Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of the such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.

 

(c)                                  Private Side Information Contacts. Each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not
made available through the “Public Side Information” portion of the Platform and
that may contain Non-Public Information with respect to the Borrower, its
Subsidiaries or their Securities for purposes of United States federal or state
securities laws. In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

 

(d)                                 Documents to be Delivered under Sections
5.01.  For so long as an Intralinks™ or equivalent website is available to each
of the Lenders hereunder, the Borrower may satisfy its obligation to deliver
documents to the Administrative Agent or the Lenders under Sections 5.01 by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting

 

117

--------------------------------------------------------------------------------



 

by the Administrative Agent on Intralinks™ or such equivalent website; provided
that the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

 

SECTION 9.02.  Waivers; Amendments.

 

(a)                                 No Deemed Waivers Remedies Cumulative.  No
failure or delay by the Administrative Agent, any Issuing Bank, any Swingline
Lender or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks, the Swingline Lenders and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Swingline Lender, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Amendments to this Agreement.  Except as
provided in Section 2.13, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender,

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby,

 

(iv)                              change Section 2.17(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender affected thereby,

 

(v)                                 change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any

 

118

--------------------------------------------------------------------------------



 

determination or grant any consent hereunder, without the written consent of
each Lender affected thereby; or

 

(vi)                              subject to clause (e) below, change any of the
provisions of the definition of “Agreed Foreign Currencies” or any other
provision specifying the Foreign Currencies in which Multicurrency Loans may be
made hereunder, or make any determination or grant any consent hereunder with
respect to the definition of “Agreed Foreign Currencies”, in each case, without
the consent of each Multicurrency Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Banks or
the Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lenders, as the case
may be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
determination of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(ii)(E) and (F), but including changes to the provisions of
Section 5.12(c) and the definitions set forth in Section 5.13), and (B) for any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

 

(c)                                  Amendments to Security Documents.  No
Security Document nor any provision thereof may be waived, amended or modified,
nor may the Liens thereof be spread to secure any additional obligations
(including any increase in Loans hereunder, but excluding any such increase
pursuant to a Commitment Increase under Section 2.08(e) except pursuant to an
agreement or agreements in writing entered into by the Borrower, and by the
Collateral Agent with the consent of the Required Lenders; provided that,
(i) without the written consent of each Lender, no such agreement shall release
all or substantially all of the Obligors from their respective obligations under
the Security Documents and (ii) without the written consent of each Lender, no
such agreement shall release all or substantially all of the collateral security
or otherwise terminate all or substantially all of the Liens under the Security
Documents, alter the relative priorities of the obligations entitled to the
Liens created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby, or release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, (x) to
release any Lien covering property (and to release any such guarantor) that is
the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented, (y) to release any
Lien and/or guarantee obligation in accordance with the Guarantee and Security
Agreement and (z) to release (and to acknowledge the release of) all

 

119

--------------------------------------------------------------------------------



 

Liens and guarantees of Obligors upon the termination of this Agreement
(including in connection with a complete refinancing).

 

(d)                                 Replacement of Non-Consenting Lender.  If,
in connection with any proposed change, waiver, discharge or termination to any
of the provisions of this Agreement as contemplated by this Section 9.02, the
consent of the Required Lenders shall have been obtained but the consent of one
or more Lenders (each a “Non-Consenting Lender”) whose consent is required for
such proposed change, waiver, discharge or termination is not obtained, then (so
long as no Event of Default has occurred and is continuing) the Borrower shall
have the right, at its sole cost and expense, to replace each such
Non-Consenting Lender or Lenders with one or more replacement Lenders pursuant
to Section 2.18(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

(e)                                  Re-designation of Non-Consenting
Multicurrency Lender.

 

(i)                                     If, in connection with any request by
the Borrower to add a Foreign Currency as an Agreed Foreign Currency hereunder,
the consent of the Required Multicurrency Lenders shall have been obtained but
the consent of one or more Multicurrency Lenders (each a “Non-Consenting
Multicurrency Lender”) is not obtained, then the Borrower shall have the right
upon four (4) Business Days’ prior written notice to the Administrative Agent
and each Non-Consenting Multicurrency Lender to re-designate each Non-Consenting
Multicurrency Lender as a Dollar Lender hereunder with a Dollar Commitment equal
to the Multicurrency Commitment of such Non-Consenting Multicurrency Lender in
effect immediately prior to such re-designation; provided that, no
re-designation of any Multicurrency Lender’s Multicurrency Commitment shall be
permitted hereunder if (A) the conditions set forth in Section 4.02 are not
satisfied both before and after giving effect to such re-designation,
(B) without such Issuing Bank’s consent to be re-designated pursuant to this
clause (i), any Non-Consenting Multicurrency Lender is an Issuing Bank that has
an outstanding Letter of Credit denominated in an Agreed Foreign Currency as of
the date of such re-designation notice or (C) after giving effect to such
re-designation and the re-allocation described in clause (ii) below, (I) any
Lender’s Revolving Dollar Credit Exposure or Revolving Multicurrency Credit
Exposure, as applicable, exceeds such Lender’s Dollar Commitment or
Multicurrency Commitment, as applicable, (II) the aggregate Revolving Dollar
Credit Exposure of all of the Dollar Lenders exceeds the aggregate Dollar
Commitments, (III) the aggregate Revolving Multicurrency Credit Exposure of all
of the Multicurrency Lenders exceeds the aggregate Multicurrency Commitments or
(IV) the aggregate Revolving Credit Exposure exceeds the aggregate Commitments;
provided, further, that, in the event any Non-Consenting Multicurrency Lender is
an Issuing Bank that has agreed to issue Letters of Credit in Agreed Foreign
Currencies (but does not have any Letters of Credit denominated in Agreed
Foreign Currencies as of the date of such re-designation notice), such Issuing
Bank shall, on and after the re-designation date, only be required to issue
Letters of Credit denominated in Dollars up to the amount set forth opposite the
name of such Issuing Bank on Schedule 2.05 (or such greater amount as such
Issuing Bank may agree in its sole discretion).

 

120

--------------------------------------------------------------------------------



 

(ii)                                  On the date of and immediately after
giving effect to any such re-designation of the Commitment of the Non-Consenting
Multicurrency Lenders pursuant to clause (i) above, the Borrower shall
(A) prepay the outstanding Loans in full, (B) simultaneously borrow new Loans in
an amount equal to and in the same Currencies as such prepayment; provided that
with respect to subclauses (A) and (B), (x) the prepayment to, and borrowing
from, any Lender shall be effected by book entry to the extent that any portion
of the amount prepaid to such Lender will be subsequently borrowed from such
Lender and (y) the Lenders shall make and receive payments among themselves, in
a manner acceptable to the Administrative Agent, so that, after giving effect
thereto, (I) the Multicurrency Loans denominated in Agreed Foreign Currencies
and the Multicurrency Loans denominated in Dollars are, in each case, held
ratably by the Multicurrency Lenders in accordance with their respective
Multicurrency Commitments, (II) the Dollar Loans are held ratably by the Dollar
Lenders in accordance with their respective Dollar Commitments and (III) to the
extent possible, the Loans are held ratably by the Lenders in accordance with
their respective Applicable Percentage and (C) pay to the Lenders the amounts,
if any, payable under Section 2.15 as a result of any such prepayment. 
Concurrently therewith, the Multicurrency Lenders and Dollar Lenders shall be
deemed to have adjusted their participation interests in any outstanding Letters
of Credit under the Multicurrency Commitments and the Dollar Commitments,
respectively, so that such interests are held ratably in accordance with clauses
(I), (II) and (III).

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent and their Affiliates, including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any outstanding Letter of Credit by such Issuing Bank or any demand
for payment thereunder, (iii) all documented out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender,
including the reasonable and documented fees, charges and disbursements of one
outside counsel for the Administrative Agent, each Issuing Bank and each
Swingline Lender as well as one outside counsel for the Lenders and additional
counsel should any conflict of interest arise, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect thereof and (iv) and all documented
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

121

--------------------------------------------------------------------------------



 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Issuing Bank, each
Swingline Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented out-of-pocket fees
and disbursements of one outside counsel for all Indemnitees (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction for all
Indemnitees) unless, in the reasonable opinion of an Indemnitee, representation
of all Indemnitees by such counsel would be inappropriate due to the existence
of an actual or potential conflict of interest) in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and laws, statutes, rules or
regulations relating to environmental, occupational safety and health or land
use matters), on common law or equitable cause or on contract or otherwise and
related expenses or disbursements of any kind (other than Taxes or Other Taxes
which shall only be indemnified by the Borrower to the extent provided in
Section 2.16, other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim), including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of; in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan, Swingline Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether brought by the Borrower or a
third party and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
(A) determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such Indemnitee or its Related Parties, (B) result from the settlement of any
such claim, investigation, litigation or other proceedings described in clause
(iii) above unless the Borrower has consented to such settlement (which consent
shall not be unreasonably withheld, delayed or conditioned (provided that
nothing in this clause (B) shall restrict the right of any person to settle any
claim for which it has waived its right of indemnity by the Borrower)) or
(C) result from disputes solely among Indemnitees and not involving any act or
omission of an Obligor or any of its Affiliates (other than any dispute against
the Administrative Agent in its capacity as such).  Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes is subject
to the provisions of Section 2.16, other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (which
may include

 

122

--------------------------------------------------------------------------------



 

special, indirect, consequential or punitive damages asserted against any such
party hereto by a third party)) arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the applicable Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the applicable
Issuing Bank or the applicable Swingline Lender in its capacity as such.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent caused by the willful misconduct or gross
negligence of such Indemnitee, as determined by a final, non-appealable judgment
of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after written demand therefor.

 

SECTION 9.04.  Successors and Assigns.

 

(a)                                 Assignments Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

123

--------------------------------------------------------------------------------



 

(b)                                 Assignments by Lenders.

 

(i)                                     Assignments Generally.  Subject to the
conditions set forth in clause (ii) below, any Lender may assign to one or more
assignees (other than natural persons or any Defaulting Lender) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans and LC Exposure at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, or, if an Event of Default has occurred and is continuing, any other
assignee; provided, further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall have objected thereto by written notice
to the Administrative Agent within ten Business Days after having received
notice thereof; and

 

(B)                               the Administrative Agent and each Issuing
Bank; provided that no consent of the Administrative Agent or the Issuing Banks
shall be required for an assignment by a Lender to an Affiliate of such Lender.

 

(ii)                                  Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans and LC Exposure of a Class,
the amount of the Commitment or Loans and LC Exposure of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment of any Commitments or
Loans and LC Exposure shall be made as an assignment of a proportionate part of
all the assigning Lender’s rights and obligations under this Agreement in
respect of such Commitments, Loans and LC Exposure;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit A hereto, together with a processing and
recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender), for which the
Borrower and the Guarantors shall not be obligated;

 

(D)                               the assignee, if it shall not already be a
Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

124

--------------------------------------------------------------------------------



 

(E)                                the assignee shall deliver to the Borrower
and the Administrative Agent those documents specified in Section 2.16(f).

 

(iii)                               Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (c) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.  Notwithstanding anything to the contrary herein, in connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions set forth in Section 9.04(b)(ii) or otherwise, the
parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the Applicable
Percentage of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, each Issuing Bank, each
Swingline Lender and each Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Applicable Percentage of all
Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(c)                                  Maintenance of Registers by Administrative
Agent.  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”).  The entries in the Registers shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Registers pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Registers shall be
available for

 

125

--------------------------------------------------------------------------------



 

inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)                                 Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e)                                  Special Purposes Vehicles.  Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle (an “SPC”) owned or administered by
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make; provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC, (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall, subject to the terms of this Agreement, make such Loan
pursuant to the terms hereof, (iii) the rights of any such SPC shall be
derivative of the rights of the Granting Lender, and such SPC shall be subject
to all of the restrictions upon the Granting Lender herein contained, and
(iv) no SPC shall be entitled to the benefits of Sections 2.14 (or any other
increased costs protection provision), 2.15 or 2.16.  Each SPC shall be
conclusively presumed to have made arrangements with its Granting Lender for the
exercise of voting and other rights hereunder in a manner which is acceptable to
the SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder);

 

126

--------------------------------------------------------------------------------



 

provided that neither the consent of the SPC or of any such assignee shall be
required for amendments or waivers hereunder except for those amendments or
waivers for which the consent of participants is required under paragraph
(f) below, and (ii) disclose on a confidential basis (in the same manner
described in Section 9.13(b)) any non-public information relating to its Loans
to any rating agency, commercial paper dealer or provider of a surety, guarantee
or credit or liquidity enhancement to such SPC.

 

(f)                                   Participations.  Any Lender may, with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans and LC Disbursements owing to it); provided that
(i) the consent of the Borrower shall not be required if such Participant does
not have the right to receive any non-public information that may be provided
pursuant to this Agreement (and the Lender selling such participation agrees
with the Borrower at the time of the sale of such participation that it will not
deliver such non-public information to the Participant), (ii) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iv) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (g) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Sections 2.14, 2.15 or 2.16, with respect to any participation,
than its participating Lenders would have been entitled to receive, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation;
provided, further, that no Participant shall be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation granted to
such Participant and such Participant shall have complied with the requirements
of Section 2.16 as if such Participant is a Lender.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender hereunder.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest of each
Participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any other information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any person except to the extent that
such disclosures are necessary to establish that

 

127

--------------------------------------------------------------------------------



 

such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(g)                                  Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with paragraphs
(e) and (f) of Section 2.16 as though it were a Lender and in the case of a
Participant claiming exemption for portfolio interest under Section 871(h) or
881(c) of the Code, the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under applicable laws and regulations.

 

(h)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any such pledge
or assignment to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

 

(i)                                     No Assignments to the Borrower or
Affiliates.  Anything in this Section to the contrary notwithstanding, no Lender
may assign or participate any interest in any Loan or LC Exposure held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14,

 

128

--------------------------------------------------------------------------------



 

2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination, Cash
Collateralization or backstop of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy electronically
(e.g. pdf) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall

 

129

--------------------------------------------------------------------------------



 

have made any demand under this Agreement and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.17(d) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the amounts owing to such
Defaulting Lender hereunder as to which it exercised such right of setoff.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement and, unless
otherwise specified therein, each other Loan Document shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and any Loan Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement (i) irrevocably consents to service of process in the manner provided
for notices in Section 9.01 and (ii) agrees that service as provided in the
manner provided for notices in Section 9.01 is sufficient to confer

 

130

--------------------------------------------------------------------------------



 

personal jurisdiction over such party in any proceeding in any court and
otherwise constitutes effective and binding service in every respect. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person

 

131

--------------------------------------------------------------------------------



 

against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.

 

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.13.  Treatment of Certain Information; No Fiduciary Duty;
Confidentiality.

 

(a)                                 Treatment of Certain Information; No
Fiduciary Duty; No Conflicts.  The Borrower acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder.  Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  Each
Lender shall use all information delivered to such Lender by the Borrower and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, in connection with providing
services to the Borrower. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower or any of
its Subsidiaries, their stockholders and/or their affiliates. The Borrower, on
behalf of itself and each of its Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower or any of its Subsidiaries, its stockholders or its
affiliates, on the other. The Borrower and each of its Subsidiaries each
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any of
its Subsidiaries, their stockholders or their affiliates on other matters) or
any other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower and each of its Subsidiaries each

 

132

--------------------------------------------------------------------------------



 

acknowledge and agree that it has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. The Borrower and each of its Subsidiaries each agree that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower or any of its
Subsidiaries, in connection with such transaction or the process leading
thereto.

 

(b)                                 Confidentiality.  Each of the Administrative
Agent, the Lenders, the Swingline Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower,
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(ix) on a confidential basis to (x) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(y) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided hereunder.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of Information received from
the Borrower or any of its Subsidiaries after the Effective Date, such
Information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, each other Obligor and

 

133

--------------------------------------------------------------------------------



 

each designee of a Letter of Credit, which information includes the name and
address of the Borrower, each other Obligor and each designee of a Letter of
Credit and other information that will allow such Lender to identify Borrower,
each other Obligor and each designee of a Letter of Credit in accordance with
said Act.

 

SECTION 9.15.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 9.16.Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the later of the date such Person became a Lender party hereto and the
Effective Date, to, and (y) covenants, from such date to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Lead Arrangers, and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Obligor,
that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

134

--------------------------------------------------------------------------------



 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender with respect to the Loan Documents.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the later of the date such Person became a
Lender party hereto and the Effective Date, to, and (y) covenants, from such
date to the date such Person ceases being a Lender party hereto, for the benefit
of, the Administrative Agent, the Lead Arrangers, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Obligor, that:

 

(i)                                     none of the Administrative Agent, the
Lead Arrangers, or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment

 

135

--------------------------------------------------------------------------------



 

adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Secured Obligations (as
defined in the Guarantee and Security Agreement)),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, the Lead Arrangers or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  Each of the Administrative Agent and the
Lead Arrangers hereby informs the Lenders that it is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that it has a
financial interest in the transactions contemplated hereby in that it or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

136

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

OWL ROCK TECHNOLOGY FINANCE CORP., as Borrower

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as Administrative Agent, a Swingline Lender, an Issuing Bank and
a Lender

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

ING CAPITAL LLC, as an Issuing Bank, a Swingline Lender and a Lender

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

--------------------------------------------------------------------------------